     3:18-cv-03118-JFA   Date Filed 11/19/18   Entry Number 1    Page 1 of 85




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

                            COLUMBIA DIVISION

BRIAN BOWEN II,                     )                       3:18-3118-JFA
                                                  C/A No.: ___________________
                                    )
                                    )
                  Plaintiff,        )
v.                                  )                 COMPLAINT
                                    )             (Jury Trial Demanded)
ADIDAS AMERICA, INC.;               )
JAMES GATTO; MERL CODE;             )
CHRISTIAN DAWKINS; MUNISH           )
SOOD; THOMAS GASSNOLA; and          )
CHRISTOPHER RIVERS                  )
                                    )
                  Defendants.       )
___________________________________ )
          3:18-cv-03118-JFA                        Date Filed 11/19/18                     Entry Number 1                    Page 2 of 85




                                            TABLE OF CONTENTS
I. INTRODUCTION .................................................................................................................................... 1
II. JURISDICTION AND VENUE............................................................................................................... 3
III. PARTIES ................................................................................................................................................ 4
IV. FACTUAL BACKGROUND ................................................................................................................. 7
       A. THE NCAA’S $20,000,000,000 PRODUCT................................................................................. 7
       B. AMATEURISM IS THE CORE OF THE NCAA’S PRODUCT .................................................. 9
       C. THE $25 BILLION SNEAKER INDUSTRY ............................................................................. 13
            i.          Origins of the Sneaker Industry ........................................................................................ 13
            ii.         Adidas Infiltrates Amateur Athletics ................................................................................ 17
            iii.        The Outsized Influence of Adidas-Sponsored Grassroots Basketball .............................. 20
       D. THE “UNIVERSITY OF ADIDAS AT LOUISVILLE” ............................................................. 23
V. SDNY CRIMINAL INVESTIGATION ................................................................................................ 26
VI. OVERVIEW OF DEFENDANTS’ RACKETEERING ACTIVITY ................................................... 30
       A. THE ADIDAS “BLACK OPS” BRIBERY ENTERPRISE......................................................... 30
       B. THE ADIDAS BRIBERY ENTERPRISE ENGAGED IN A PATTERN OF RACKETEERING
          ACTIVITY ................................................................................................................................... 38
            i.          Racketeering Activity Involving North Carolina State University ................................... 42
            ii.         Racketeering Activity Involving the University of Kansas .............................................. 45
            iii.        Racketeering Activity Involving the University of Miami ............................................... 54
            iv.         Racketeering Activity Involving the University of Louisville
                        that Injured Plaintiff .......................................................................................................... 55
VII. MONEY LAUNDERING CONSPIRACY IN FURTHERANCE OF THE ENTERPRISE’S
     PREDICATE ACTS ........................................................................................................................... 65
COUNT I .................................................................................................................................................... 73
COUNT II ................................................................................................................................................... 77
COUNT III .................................................................................................................................................. 78
COUNT IV.................................................................................................................................................. 81
RELIEF REQUESTED ............................................................................................................................... 82
DEMAND FOR JURY TRIAL .................................................................................................................. 83
       3:18-cv-03118-JFA          Date Filed 11/19/18       Entry Number 1         Page 3 of 85




       Plaintiff Brian Bowen II (“Brian”) by and through his undersigned counsel, brings this

action against Adidas America, Inc., James Gatto, Merl Code, Munish Sood, Christopher Dawkins,

Thomas Gassnola, and Christopher Rivers and alleges violations of the federal Racketeering

Influenced and Corrupt Organizations Act. In support of his claims, Plaintiff hereby alleges as

follows:


                                        I.   INTRODUCTION

        1.      This action arises from a criminal bribery and fraud scheme spearheaded by Adidas

America, its employees and consultants, numerous AAU and NCAA Division I men’s basketball

coaches, and certain financial intermediaries that exists to infiltrate amateur athletics by preying

upon the families of top-ranked high school student-athletes in order to get their children to play

basketball at Adidas-sponsored universities.

        2.      This criminal enterprise has but a single motive: profit. Profit for Adidas by

annually poaching the country’s top high school basketball recruits and chaining them to the

Adidas-brand through increased market share in the ultra-competitive $25 billion athletic shoe

market. Profit for the co-conspirators and would-be agents who launder and funnel Adidas’s bribe

money through non-profit entities to secure commitments from top high school basketball recruits

to attend Adidas sponsored universities.

        3.      All of this profit comes at the expense of Plaintiff Brian Bowen and other student-

athlete victims who, by virtue of the criminal scheme directed by Adidas and its lieutenants, lost

their eligibility to play college basketball, lost their eligibility to receive financial aid necessary to

continue their education, and lost the singular opportunity to develop physically and athletically

into NBA draft picks at a NCAA Division I men’s basketball program.




                                                    1
      3:18-cv-03118-JFA         Date Filed 11/19/18      Entry Number 1        Page 4 of 85




       4.      The criminality and fraudulent conduct of the Defendants resulted in student

athletes being exploited during their collegiate basketball career—once they commit to an Adidas

sponsored university those students are duty bound to wear Adidas gear and to allow Adidas to

market their image and likeness for corporate profit for free.

       5.      Many of the families of student-athletes preyed upon by Adidas and its criminal

enterprise are unsophisticated and come from poor or modest backgrounds. Through exploitation

of their social inequity and lack of representation, they became pawns of Defendants and

unwittingly put their children’s education and promising athletic careers in jeopardy.

       6.      The purpose of this action is to hold Adidas America, a unit of a large, multi-

national corporation based in Germany, and its criminal co-conspirators liable for the harm they

have wrought on the life and career of Brian Bowen II.

       7.      Brian came to the University of Louisville with a bright future and three reasonable

expectations: (1) to further develop his God-given talents as a basketball player by participating in

competitive college basketball at one of the top programs in the country under the guidance of a

coach with one of the best records in NCAA history; (2) to further pursue his long-standing

commitment to academic study with a level of discipline that set him apart in the eyes of college

basketball coaches; and (3) to advance to the NBA at a time of his choosing based upon projections

as to which round of the draft he would be selected.

       8.      For Brian and other top high school basketball players, the NCAA is the proving

ground for the NBA. Top collegiate programs like the University of Louisville offer a unique,

exceptional product, providing their athletes with the opportunity to compete at the highest level

of college sports, often in front of large crowds and television audiences. Top high school

prospects at these top programs enjoy state-of-the-art training facilities, elite coaching, athletic



                                                 2
      3:18-cv-03118-JFA         Date Filed 11/19/18      Entry Number 1        Page 5 of 85




trainers, medical treatment, and nutritionists rivaling that of many professional teams. Members

of the University of Louisville’s men’s basketball team, for example, practice and play in the $238

million athletic facility known as the KFC Yum! Center—a venue with a seating capacity larger

than any NBA arena.

       9.      The quality of competition offered by NCAA Division I men’s basketball is

superior to that found in other basketball leagues outside of the NBA, including minor league

basketball and foreign professional leagues. Indeed, courts examining the college athletics market

have found that “very few athletes talented enough to play . . . Division I basketball opt not to

attend.” O’Bannon v. Nat’l Collegiate Athletic Ass’n, 802 F.3d 1049, 1056 (9th Cir. 2015).

       10.     These benefits notwithstanding, on information and belief, injustices are routinely

committed against Division I student-athletes. While some attempt to characterize a student-

athlete’s goals of academics and athletics as a binary choice, in reality the goals of reaching one’s

aptitude in the classroom and on the basketball court are parallel endeavors that are not mutually

exclusive. When and where an athlete will be drafted by a professional sports team is determined

by many factors that are outside of the athlete’s control. What is within the athlete’s control is

timing his decision to forego NCAA eligibility and enter the NBA draft when his stock is at its

peak. Defendants robbed Brian of control over his education and career.


                              II.   JURISDICTION AND VENUE

       11.     This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331

based upon the federal claims asserted under the Racketeer Influenced and Corrupt Organizations

Act (“RICO”), 18 U.S.C. § 1961 et seq.




                                                 3
      3:18-cv-03118-JFA           Date Filed 11/19/18    Entry Number 1        Page 6 of 85




       12.     This Court has personal jurisdiction over all Defendants pursuant to 18 U.S.C. §§

1965(a), (b), and (d) because Defendants Adidas America, Inc. and Merl Code reside in, are found

in, have an agent in, and/or transact affairs in the District of South Carolina and the Court may

exercise nationwide jurisdiction over the other named Defendants where the “ends of justice”

require. Here, the interests of justice require that Plaintiff be allowed to bring all members of the

nationwide RICO enterprise before the court in a single trial.

       13.     Venue is proper in this judicial district pursuant to 18 U.S.C. §§ 1965(a), (b), and

(d) and 28 U.S.C. § 1391(b) for all Defendants because Defendant Adidas America, Inc. has an

agent located at 2 Office Park Court, Suite 103, Columbia, South Carolina 29223 and transacts its

affairs in this district, because Defendant Merl Code resides in the District of South Carolina, and

because a substantial part of the events or omissions giving rise to this action occurred in the

District of South Carolina.


                                         III.   PARTIES

       14.     Plaintiff Brian Bowen II is a citizen of the United States and resident of Columbia,

South Carolina. In 2017, he was a McDonald’s All-American high school basketball player,

widely ranked as a five-star recruit, and was one of the most sought-after college basketball

prospects in the United States.

       15.     Defendant Adidas America, Inc. (“Adidas”) is an athletic apparel company

headquartered in Portland, Oregon. Adidas sponsors numerous high school basketball programs,

NCAA Division I college athletic programs, and professional athletes. Adidas employs hundreds

of individuals in South Carolina, from where it distributes approximately 80% of its North

American sales. Adidas directs all U.S.-based operations on behalf of Adidas A.G., a joint stock

corporation organized and existing under the laws of the Federal Republic of Germany.


                                                 4
      3:18-cv-03118-JFA        Date Filed 11/19/18      Entry Number 1        Page 7 of 85




       16.     Defendant James Gatto, on information and belief, is citizen of the United States

and a resident of Oregon. Gatto has worked for Adidas for over twenty years and, at all relevant

times, served as its Director of Global Sports Marketing – Basketball. In this role, Gatto is

responsible for overseeing Adidas’s high school and college basketball programs. On September

25, 2017, Gatto was arrested and charged in a criminal complaint with three counts of wire fraud

and one count of money laundering by the U.S. Attorney for the Southern District of New York

stemming from his role in the Adidas Bribery Enterprise described below. See United States v.

James Gatto et al., No. 1:17-cr-00686-LAK (S.D.N.Y.).

       17.     Defendant Merl Code, on information and belief, is citizen of the United States and

a resident of South Carolina. At all times relevant to this complaint, Code served as consultant to

Adidas and was also affiliated with various high school and college basketball programs sponsored

by Adidas. On September 25, 2017, Code was arrested and charged in a criminal complaint with

two counts of wire fraud, one count of wire fraud conspiracy, and one count of money laundering

conspiracy by the U.S. Attorney for the Southern District of New York stemming from his role in

the Adidas Bribery Enterprise described below. See United States v. James Gatto et al., No. 1:17-

cr-00686-LAK (S.D.N.Y.).

       18.     Defendant Christian Dawkins, on information and belief, is a citizen of the United

States and a resident of Michigan. Dawkins is a self-proclaimed athlete advisor and was formerly

team director of the Adidas-sponsored AAU basketball team known as Dorian’s Pride, a team on

which Plaintiff Bowen played during his middle school years. On September 25, 2017, Dawkins

was arrested and charged in a criminal complaint with twelve felony counts, including bribery

conspiracy, wire fraud, and money laundering conspiracy by the U.S. Attorney for the Southern




                                                5
      3:18-cv-03118-JFA         Date Filed 11/19/18      Entry Number 1       Page 8 of 85




District of New York stemming from his role in the Adidas Bribery Enterprise described below.

See United States v. James Gatto et al., No. 1:17-cr-00686-LAK (S.D.N.Y.).

       19.     Defendant Munish Sood, on information and belief, is a citizen of the United States

and a resident of New Jersey. He is the founder and chief investment officer of Princeton Advisory

Group, a firm that provides investment management services to institutional clients and family

offices and, on information and belief, has in excess of $600 million under management. Through

his position as head of an investment firm, Sood helped Adidas funnel its bribe payments and was

complicit in facilitating the use sham invoices to disguise those bribe payments on Adidas’s books

and records. As set forth below in Section V, Sood is also a long-time associate of the confidential

witness who disclosed the Adidas bribery scheme to federal law enforcement authorities. On

September 25, 2017, Sood was arrested and charged in a criminal complaint with twelve felony

counts, including bribery conspiracy, wire fraud, and money laundering conspiracy by the U.S.

Attorney for the Southern District of New York stemming from his role in the Adidas Bribery

Enterprise. See United States v. James Gatto et al., No. 1:17-cr-00686-LAK (S.D.N.Y.). On

August 27, 2018, Sood pleaded guilty to felony conspiracy to commit bribery, honest services

fraud and Travel Act offenses; payment of bribes to an agent of a federally funded organization;

and wire fraud conspiracy and is cooperating with the government.

       20.     Defendant Thomas Joseph “T.J.” Gassnola, on information and belief, is a citizen

of the United States and a resident of Massachusetts. At all relevant times, Gassnola was a paid

outside consultant to Adidas America and reported to Defendant James Gatto. Gassnola’s work

as a consultant to Adidas included building relationships with college basketball programs, high

school teams, and student-athlete recruits, for which he received over a half million dollars in

compensation and fraudulent expense reimbursements. Gassnola was also team director of the



                                                 6
      3:18-cv-03118-JFA        Date Filed 11/19/18     Entry Number 1       Page 9 of 85




Adidas-sponsored AAU basketball team known as the New England Playaz, a program that

received approximately $150,000 in sponsorship money from Adidas.          On March 30, 2018,

Gassnola was arrested and charged in a criminal complaint with one count of conspiracy to commit

wire fraud by the U.S. Attorney for the Southern District of New York stemming from his role in

the Adidas Bribery Enterprise. See United States v. Thomas Gassnola, No. 1:18-cr-00252-VM

(S.D.N.Y.). Gassnola pleaded guilty to the charge and is cooperating with the government.

       21.    Defendant Christopher Rivers, on information and belief, is citizen of the United

States and resides in Oregon. Rivers has been employed by Adidas America since 2009 as Senior

Player Relations Manager for Adidas’s basketball division. On information and belief, Rivers is

responsible for Adidas’s relationship with AAU and high school basketball teams and has authority

to decide which of those teams will receive Adidas sponsorship money and merchandise.


                              IV.   FACTUAL BACKGROUND

       A. The NCAA’s $20,000,000,000 Product

       22.    The National Collegiate Athletic Association (“NCAA”) is a non-profit

organization that regulates amateur athletics at over 1,200 member colleges and universities. Its

membership is divided into three divisions: Division I includes approximately 350 college and

universities, representing the nation’s largest academic institutions by student population and

which enjoy the largest athletic budgets; Division II includes small to medium size schools with

smaller athletic budgets; and Division III includes smaller schools that do not offer or permit

athletic scholarships. Each division is further divided into conferences, within which NCAA

member institutions play many of their games.




                                                7
     3:18-cv-03118-JFA          Date Filed 11/19/18       Entry Number 1         Page 10 of 85




       23.     Intercollegiate athletics, particularly at the Division I level, is a multi-billion-dollar

industry providing enormous revenue and publicity for the NCAA, its member schools, and its

conferences.

       24.     Division I men’s basketball is by far the largest revenue generator for the NCAA.

According to the NCAA, “[t]elevision and marketing rights fees, primarily from the Division I

men’s basketball championship, generate the majority of our revenue. Championship ticket sales

provide most of the remaining dollars.” 1

       25.     In fiscal year 2017, the NCAA generated over $1.05 billion in revenue—almost all

of which came from a multi-year broadcasting rights agreement for Division I men’s basketball

games with CBS Sports and Turner Broadcasting System, Inc.

       26.     In 2010, CBS Sports and Turner Broadcasting entered an agreement with the

NCAA to pay $10,800,000,000 for the exclusive television and multimedia broadcasting rights to

the annual, three-week long Division I men’s basketball national championship known as “March

Madness” through 2024. The NCAA later extended its agreement with CBS and Turner through

2032 for an additional $8,800,000,000.

       27.     The value of this almost $20 billion broadcasting agreement stems from the

incredible popularity of college basketball in the United States. In 2018, over 97 million people

in the U.S. watched the NCAA men’s basketball national championship tournament, while an

estimated 20% of the entire U.S. population filled out March Madness tournament brackets in

hopes of picking a winner. Among the reasons consumers are attracted to amateur collegiate




1
       See NCAA, Where Does the Money Go?, http://www.ncaa.org/about/resources/finances

                                                   8
      3:18-cv-03118-JFA            Date Filed 11/19/18          Entry Number 1           Page 11 of 85




sports, according to the NCAA, is “the purity of the athletic competition relative to professional

sports.”2

        28.      No corporate entities benefit more from the vast popularity of college basketball

than the athletic apparel industry. According to market research from Bloomberg, the three largest

athletic apparel companies (Nike, Adidas and Under Armour) stood to gain almost $1.6 billion

worth of free television exposure by sponsoring teams participating in the 2017 NCAA men’s

basketball national championship tournament, assuming the brand logos emblazoned on team

uniforms and shoes remained visible to viewers for only 20% of broadcasted game time. The more

often the shoe company logos appear on television, the more valuable the apparel sponsorship

becomes.

        B. Amateurism is the Core of the NCAA’s product

        29.      The NCAA seeks to preserve amateurism in intercollegiate athletics through an

extensive set of rules set forth in its constitution, bylaws, regulations, manuals, rule interpretations,

and policy statements. These rules govern all aspects of athletics, from eligibility standards for

prospective students wishing to participate in college sports to the number of daily meals and

snacks that college teams can provide to their players.

        30.      For prospective college athletes, the NCAA rules and regulations on amateurism

are far-reaching and effectively govern their day-to-day lives. The eligibility rules dictate the

games and tournaments in which high school-age and younger student-athletes can participate;

what prize money they can or cannot accept; what teams they can or cannot play for or associate

with; what persons they may or may not seek academic or athletic advice from; what tutoring or

mentoring they may receive and from whom; what expenses they may accept in connection with


2
       See In re Nat’l Collegiate Athletic Assoc. Athletic Grant-in-Aid Antitrust Litig., MDL Dkt. No. 4:14-md-
025410CW (N.D. Cal. Aug. 27, 2018) (ECF No. 993 at 2) (Defendants’ Opening Statement).

                                                        9
      3:18-cv-03118-JFA        Date Filed 11/19/18       Entry Number 1       Page 12 of 85




athletic participation; what academic courses they must take in order to satisfy collegiate academic

eligibility; and what financial assistance they may receive, in what form, and from whom.

       31.     When it comes to student-athlete recruitment, the NCAA controls who prospective

student-athletes and their parents can communicate with, as well as the timing of recruitment, the

size and shape of the recruiting materials, and the opportunities for campus visits. Student-athletes

who are recruited to universities in violation of NCAA rules are at risk of being declared ineligible

to participate in athletics. Prospective student-athletes, their families, and coaches therefore must

attest to the recruit’s amateur status and are prohibited from receiving any benefits, including

money, travel, clothing or other merchandise, directly or indirectly from a financial advisor or an

agent (which is defined broadly to include anyone “who, directly or indirectly . . . seeks to obtain

any type of financial gain or benefit . . . from a student-athlete’s potential earnings as a

professional athlete.”).

       32.     Despite imposing significant limitations on prospective student athletes, the NCAA

affords college athletic programs substantial leeway in finding talented players. Member schools

are allowed to award up to thirteen athletic full scholarships in Division I basketball and can begin

recruiting student-athletes years before they can matriculate. College coaches run camps and

clinics for young children, and NCAA member institutions make scholarship offers to student-

athletes as early as middle school.

       33.     For young grade school children who hope to one day compete on the college

basketball court, the NCAA rules go even further, permitting Division I men’s basketball coaches

to scout promising basketball talent while those kids are still in elementary school. See NCAA

Bylaw 13.1.7.16.




                                                 10
      3:18-cv-03118-JFA           Date Filed 11/19/18         Entry Number 1          Page 13 of 85




        34.      Once students-athletes matriculate at an NCAA school, the NCAA, though its

member institutions, continues to impose a wide variety of conditions on student athletes. For

example, student-athletes may not receive compensation beyond educational expenses approved

by the NCAA; they may not retain an agent to guide them in exploration of future professional

sports careers; they must meet minimum requirements for educational progress; and they are

strictly limited in receiving compensation for non-athletic services that might be understood to

reflect on their athletic ability. Student-athletes are also required to attest annually to their amateur

status. Parents of student-athlete recruits are also required to sign similar statements attesting to

their child’s amateur status.

        35.      The degree to which these NCAA rules permeate the lives of student-athletes in the

name of amateurism is evident in reports of rule violations. In 2013, for example, the University

of Oklahoma reported to the NCAA that “[t]hree current student-athletes received food in excess

of NCAA regulation at a graduation banquet” because “[t]he players were provided pasta in excess

of the permissible amount allowed.” As punishment, the three offending Oklahoma football

players were “required to donate $3.83 each (the cost of the pasta serving) to a charity of their

choice in order to be reinstated.”3

        36.      Despite the NCAA’s capacity to enforce rule violations against athletes, it has

struggled since its inception to effectively and consistently police its amateurism rules against

outside influences. Indeed, there has long been an intense competition among colleges to field the

best athletic teams. In the early 1920s, it was common place for colleges to pay their athletes

under the table in a variety of creative ways; a 1929 study found that 81 out of 112 schools surveyed

provided some sort of improper inducement to their athletes. See O’Bannon v. Nat’l Collegiate


3
          See Ryan Aber, OU Releases List of Self-Reported NCAA Violations, NEWSOK, Feb. 18, 2014, available at
https://newsok.com/article/3934985/ou-releases-list-of-self-reported-ncaa-violations

                                                      11
      3:18-cv-03118-JFA        Date Filed 11/19/18       Entry Number 1       Page 14 of 85




Athletic Ass’n, 802 F.3d 1049, 1054 (9th Cir. 2015). In 1948, the NCAA sought to strengthen its

enforcement capabilities by adopting the “Sanity Code” – a set of rules that prohibited schools

from providing student-athletes with financial aid that was based on athletic ability and not

available to other students. The Sanity Code also created a new Compliance Committee that could

terminate an institution’s NCAA membership. See Daniel E. Lazaroff, The NCAA in Its Second

Century: Defender of Amateurism or Antitrust Recidivist, 86 OR. L. REV. 329, 333 (2007). Since

the Sanity Code days, the NCAA has struggled in its efforts to effectively and consistently enforce

its rules and regulations over amateur athletics.

       37.     Notably absent from any of the NCAA rules or regulations is any proscription or

limitation on the amount of money that large corporate interests can pour into college sports and

university athletic programs. Though the NCAA concedes that “corporations are willing to pay

premium prices for the opportunity to put their products before the eyes of an enormous

audience,”4 it has failed to implement any meaningful restrictions on corporate interests despite its

constitutional mandate to protect student-athletes “from exploitation by professional and

commercial enterprises.”5

       38.     As a result, large corporations in general, and Adidas more particularly, stand to

benefit from associating their brands with talented student-athletes and are free to use their power,

money, and influence in the world of basketball to coerce young athletes and their families into

eligibility-destroying conduct, but suffer no penalty for doing so.

       39.     The NCAA’s ineffective enforcement scheme was, at all times relevant hereto,

known by and exploited by the Defendants.


4
       NCAA TASK FORCE ON COMMERCIAL ACTIVITY IN DIVISION I INTERCOLLEGIATE ATHLETICS, FINAL REPORT
SUPPLEMENT NO. 6 ADDENDUM TO DIVISION I BOARD OF DIRECTORS 3 (2009).
5
       NAT’L COLLEGIATE ATHLETIC ASS’N, CONSTITUTION § 2.9.

                                                    12
      3:18-cv-03118-JFA          Date Filed 11/19/18      Entry Number 1       Page 15 of 85




C.    The $25 billion Sneaker Industry

       i.     Origins of the Sneaker Industry

        41.       In the world of basketball, Adidas’s three-stripe logo is everywhere. From high

school leagues and college teams to the NBA, Adidas has poured billions into sponsorships of

individual ball players and teams over the past decade in a drive to gain market share in the hyper-

competitive athletic shoe market.

        42.       Dubbed the “sneaker industry,” this market is dominated by three main players:

Nike, Under Armour, and Adidas. These companies amassed over $25 billion in sales in 2013,

and revenue today continues to skyrocket.

        43.       The largest driver of sneaker sales in the U.S. are consumers in the 18 to 34-year-

old demographic. In 2014, they accounted for over $21 billion in footwear sales and continue to

drive tremendous demand today. Yet, the sale of sneakers was not always a multi-billion-dollar

enterprise.

        44.       The origins of the sneaker culture date back to the 1920s, when a charismatic young

basketball player named Chuck Taylor joined forces with the Converse Rubber Shoe Company,

an outfit best known at the time for its rubber galoshes. Taylor became a part-time salesman and

part-time player-coach for the company’s club basketball team. Travelling around the country,

Taylor taught young kids the game of basketball while wearing the company’s rubber-soled canvas

lace-up. After he suggested adding ankle support to the shoe, the Converse All Star was born. Not

long after, Taylor signed a contract with Converse to add his name to the shoe, and in 1934 the All

Star became known as the Chuck Taylor All Star, thus marking the first athlete endorsement of a

shoe. It has been estimated that 60% of Americans have owned at least one pair of “Chucks” in

their lifetime.



                                                  13
      3:18-cv-03118-JFA           Date Filed 11/19/18    Entry Number 1        Page 16 of 85




Converse “Chuck Taylor” All Star circa 1957

        45.     As it turns out, Chuck Taylor was not a terribly talented basketball player, but he

knew how to pitch shoes to the young kids who watched him play. His legacy, and Converse’s

market share in basketball, dominated for decades. By the 1970s, legendary college coaches such

as Kentucky’s Joe B. Hall and North Carolina’s Dean Smith had outfitted their teams in All Stars,

thus proving to the sneaker industry the profitability of identifying shoes with star players.

        46.     Adidas, on the other hand, struggled to gain market share in the lucrative and

growing U.S. sneaker market during the 1950s and 1960s; however, on information and belief,

over time it came to recognize the profits that could flow from associating an athletic shoe with an

individual player.

        47.     In 1971, Adidas’s original tennis shoe was renamed and rebranded as the “Stan

Smith” after the acclaimed tennis champion Stan Smith, who at that time was ranked No. 1 in the

world. For Adidas, associating its tennis shoe with an individual player became a market opener

in the U.S. that would pay dividends for years. Since its introduction, Adidas has sold 30 million

pairs of Stan Smith sneakers.


                                                 14
      3:18-cv-03118-JFA         Date Filed 11/19/18      Entry Number 1        Page 17 of 85




       48.     From the 1970’s through the present, Adidas embarked on a marketing strategy to

increase corporate profits by pairing an athlete’s likeness with their product. This market strategy

was so profitable for Adidas that it later ventured outside the sports market with the same profitable

strategy, signing sneaker endorsement deals with popular musicians and celebrities such as

Pharrell Williams and Kanye West.

                      Adidas’s “Pharrell Williams Solarhu Tennis V2 Shoe”




                             Adidas’s “Kanye West Yeezy Boost 350”




       49.     Converse and Adidas’s success with branding their products with a specific athlete

was not lost on the sneaker industry. In 1977, a small-time basketball promoter named Sonny

Vaccaro emerged on the scene and approached Nike’s marketing team with a plan to displace


                                                 15
      3:18-cv-03118-JFA            Date Filed 11/19/18          Entry Number 1          Page 18 of 85




Converse’s reign over the college market. It has been reported that Mr. Vaccaro would later travel

around the country offering college coaches $2,000 contracts to become Nike “consultants” with

the promise of free shoes to the players on their teams if they accepted.

        50.      By 1979, Nike had signed up more than 50 college basketball coaches as

consultants. When Sports Illustrated’s NCAA tournament issue came out on March 26, 1979, it

featured on the cover a young Indiana State University player named Larry Bird. He was wearing

a pair of Nike’s.

        51.      Sonny Vaccaro would become a prominent figure in the sneaker industry. In the

1980s, he pushed Nike to sign a bet-the-company shoe deal with college all-star Michael Jordan.

Jordan wore Converse shoes while playing for the University of North Carolina and preferred

Adidas. But Adidas reportedly had little interest in pursuing Jordan, so he signed with Nike.

Although Jordan’s initial endorsement agreement with Nike allowed the company to cancel the

contract if sales of Air Jordan-branded shoes did not reach $4 million by the third year, Nike ended

up selling $70 million worth of Air Jordans in their first two months on the market. Such is the

power of athletic endorsements.6

        52.      In 1987, Nike expanded its relationship with college athletic programs. According

to Vaccaro, “the world changed” when the University of Miami called and asked him if Nike

would be willing to sign a first-of-a-kind “all-school” deal to sponsor every varsity athlete on

campus. Vaccaro quickly agreed and immediately telephoned Nike co-founder Phil Knight to

share the news, telling him: “This is it, we hit the motherload. Now we own the school.” 7


6
          Darren Rovel, Michael Jordan’s Agent Tries to Set Record Straight on Original Nike Deal, ESPN.COM, May
4, 2016, available at http://www.espn.com/nba/story/_/id/15463041/michael-jordan-agent-tries-set-record-straight-
original-nike-deal
7
          Matthew Kish, Sonny Vaccaro, the University of Miami and the $250 million Shoe Business, PORTLAND BUS.
J., Dec. 18, 2014, available at https://www.bizjournals.com/portland/blog/threads_and_laces/2014/12/sonny-vaccaro-
the-university-of-miami-nike-adidas.html


                                                       16
      3:18-cv-03118-JFA            Date Filed 11/19/18         Entry Number 1           Page 19 of 85




        53.      Vaccaro later recounted the power of an all-school sneaker sponsorship in an

interview with the New York Times:

              Now all the major schools are all-school deals with one shoe company. That
              gives them control over everything. You do an all-school deal, the president
              signs off, the athletic director, the coach — you own everything in that school.8

        54.      In 1991, Vaccaro left Nike to join Adidas. Two years later, he hired a young college

graduate with a marketing degree named James Gatto.

        ii.   Adidas Infiltrates Amateur Athletics

        55.      The branding on a sneaker of a single marquee pro basketball player, such as

LeBron James or Stephan Curry, can net a shoe company more than a $1 billion annually.

        56.      According to one of Adidas’s chief competitors in the sneaker industry, Skechers,

“the market for basketball shoes is driven as much by brand perception, attitude, and style as it is

by shoe performance. The ability to develop ‘street credibility’ by having talented young players

and trendsetters wear a company’s shoes can make or break a brand’s reputation.” 9

        57.      To be in a position to sign such a star player who can produce that kind of revenue,

however, a sneaker company must start early and cast a wide net. Upon information and belief,

Adidas recognized that without infiltrating high school amateur athletics it would lose out on

significant revenues and sales.

        58.      Amateur athletics and the NCAA product provide Adidas with higher profit

margins because, on information and belief, Adidas does not have to compensate amateur athletes




8
          Marc Tracy & Rebecca Ruiz, In College Basketball Scandal, Follow the Money (and the Shoes), N.Y. TIMES,
Sept. 28, 2017, at A1, available at https://www.nytimes.com/2017/09/27/sports/ncaabasketball/adidas-pitino-
louisville.html
9
        Skechers v. Adidas America, Inc., No. 2:18-cv-03882 (C.D. Cal. May 9, 2018) (ECF 1 ¶ 3.)

                                                       17
      3:18-cv-03118-JFA          Date Filed 11/19/18         Entry Number 1         Page 20 of 85




for wearing its brand but can instead aggressively promote them wearing its products. By doing

this, Adidas generates money off of young players as amateurs and, later, when they turn pro.

        59.     Beginning in high school, on information and believe, Adidas quickly began

promoting its relationship with Brian, including but not limited to featuring promotional photos of

him on its website wearing its logo, which it continues to do as of the date of this complaint. 10




        60.     Plaintiff is informed and believes many responsible, for-profit corporations would

classify Adidas’s infiltration of amateur athletics and use of an individual athlete without

compensating him as nothing more than exploitation. For Adidas, however, it was business as

usual. Perhaps the profits were so lucrative Adidas and its executives convinced themselves that

exploiting amateur athletes like Brian for profit is acceptable much the same way plantation

owners convinced themselves that slave labor was acceptable.




10
        See https://news.adidas.com/US/images-and-videos/image/Brian-Bowen--adidas-Gauntlet-Dallas-
1/a/c8b96d13-1caa-4ff8-b095-94f782d8ca04 (last visited Nov. 19, 2018).

                                                    18
      3:18-cv-03118-JFA             Date Filed 11/19/18          Entry Number 1          Page 21 of 85




        61.      Nike, for example, has dominated the sneaker industry for decades with a reported

90% share of the market. It spends billions on athlete endorsements. Its Jordan brand alone enjoys

more than twenty times Adidas’s share of the basketball market. Simply put, Nike’s investment

brings it a higher profile, which translates to more space on retail shelves and more opportunities

to put its trademarked “swoosh” on television. Nike knows that fans want what their favorite

players wear.

        62.      For years, Adidas has been chasing the Nike rabbit in a race to grab market share

but has consistently come up short.

        63.      In 2006, for example, Adidas plunged nearly half a billion dollars into a sponsorship

agreement with the NBA in hopes of dominating the professional ranks. But the deal had a major

flaw: Adidas could place its logo on players’ warm-up gear, but not on their uniforms. So when

the television cameras were turned on, Adidas’s logo was left hanging in the locker room.

        64.      In 2012, Adidas tried again to make a run at Nike by signing the biggest player

endorsement contract in the history of sports. The fourteen year, $185 million deal with Chicago

Bulls all-star Derrick Rose included precedent-setting payouts: $12 million in annual retainers; up

to $6.25 million in annual royalties; up to $4.8 million in appearance fees annually; use of a private

aircraft; $250-$300k annually in “consulting fees” to Rose’s older brother; $50-75k annually in

“consulting fees” to Rose’s childhood friend; and a pledge by Adidas to contribute $150,000

annually to the AAU basketball team of Rose’s choice. 11

        65.      Adidas inked the deal with Rose on February 24, 2012. Sixty-four days later, Rose

tore his ACL and missed the entire 2012-13 season. A second knee injury had him sidelined for



11
        Jon Wertheim, Why is Adidas Still Paying Derrick Rose Superstar Money?, SPORTS ILLUSTRATED, Feb. 6,
2018, available at https://www.si.com/nba/2018/02/06/derrick-rose-adidas-sneaker-contract-details-cavaliers-knicks-
bulls

                                                        19
      3:18-cv-03118-JFA           Date Filed 11/19/18         Entry Number 1         Page 22 of 85




all but ten games the following season. And his alleged conduct off the court landed him in

criminal and civil jeopardy. Consequently, Adidas was forced to take a loss on the deal. In 2012

and 2013, Adidas sold only $65 million of Rose sneakers—one-fifth of what Nike’s LeBron James

sneakers sold in 2013 alone and far less than what it agreed to pay Rose. Though much has been

written about Rose’s “stunning decline” in the world of basketball, Adidas remains on the hook to

him through September 30, 2025.

        66.     Following these and other setbacks, in June 2014 Adidas America brought in a new

CEO, Mark King. In short order, the company announced that it was walking away from the NBA

sponsorship and would redeploy its money to the high school and college basketball markets.

        67.     Chris Grancio, Adidas’s global basketball general manager, made it known that the

company was “going to invest more money in basketball over the next five years that we ever

have,” explaining that the company’s new strategy boils down to getting more Adidas shoes on

the feet of “high school kids.” According to Grancio, “[w]e haven’t been able to elevate our brand

for the basketball consumer that we’re targeting. We ultimately decided that we would change our

investment strategy and invest more players on the court.” 12

        iii.   The Outsized Influence of Adidas-Sponsored Grassroots Basketball

        68.     Long before top basketball players reach college-age, they are showered with

“money, swag, and perks” by the sneaker industry through participation in “summer basketball”

or “grassroots” leagues sponsored by the Amateur Athletic Union (“AAU”) and major sneaker

companies.13



12
         Matthew Kish, Adidas Drops Bid to Extend NBA Deal, Redraws Strategy, PORTLAND BUS. J., Mar. 16, 2015,
available at https://www.bizjournals.com/portland/blog/threads_and_laces/2015/03/exclusive-adidas-drops-nba-
bid-redraws-basketball.html
13
        Tracy & Ruiz, supra note 8.


                                                     20
      3:18-cv-03118-JFA           Date Filed 11/19/18      Entry Number 1         Page 23 of 85




        69.     Though AAU basketball has existed in some form for over a century, its influence

over college basketball recruiting can be traced to two watershed events: (1) Congress’s passage

of the Amateur Sports Act in 1978, which removed from the AAU’s purview any governance role

over international Olympic teams, forcing it to refocus its efforts on youth sports; and (2) the

restructuring of the NCAA’s college basketball recruiting calendar, which put an emphasis on

summer basketball leagues over traditional high school basketball programs whose seasons

typically end in March.

        70.     Recognizing the importance of the summer basketball leagues in identifying and

recruiting future NBA stars, the sneaker companies quickly moved to dominate the space by

sponsoring summer camps and tournaments for middle schoolers and high school players so that

their affiliated college and NBA teams could do one-stop shopping for players.

        71.     According to USA Basketball, the organization that sponsors the men’s and

women’s U.S. National and Olympic basketball teams, summer basketball has become “crucial”

to college recruiting because “coaches only get so many opportunities to see a player perform”

given the strict recruiting calendar mandated under NCAA rules.                Consequently, “[e]vent

organizers like the AAU, Nike or Adidas line up its biggest tournaments to take place during the

NCAA evaluation period, with the AAU calling summer hoops ‘the place to be.’ For teenagers in

pursuit of a college basketball scholarship, being at ‘the place to be’ isn’t an option—it’s a must.” 14

        72.     In the words of college basketball scout Tom Konchalski, “If you’re not on the shoe

company circuit, it’s hard to get recruited at the highest level. It’s very difficult.” 15




14
         Ryan Wood, Why Summer Basketball Is Crucial to Recruiting, USA BASKETBALL, Apr. 12, 2012,
https://www.usab.com/youth/news/2012/04/why-summer-basketball-is-crucial-to-recruiting.aspx
15
        Tracy & Ruiz, supra note 8.


                                                   21
      3:18-cv-03118-JFA            Date Filed 11/19/18         Entry Number 1           Page 24 of 85




        73.      For Adidas, sponsoring summer league camps and programs gives it the

opportunity to build relationships with young players and college coaches, further ingratiating its

brand into player’s lives at an early age and using that relationship to leverage a player’s college

recruiting decisions. Adidas’s Junior Gauntlet summer league, for example, showcases young

boys in the 5th through 8th grades. As one sportswriter explained:

        For the most part, this is how the college basketball/sneaker industry operates now:
        Youth basketball players are put on sneaker-driven AAU travel teams, and then
        outfitted with a sneaker brand up through middle school and high school. The
        college basketball offers roll in for the star players. But when it comes time for the
        player to pick a school, they usually align with the sneaker brand that has been with
        them since the beginning. It’s not about the university; but rather the sneaker brand
        that represents the basketball team.16

        74.      Though the dominance of sneaker industry money in summer league youth

basketball and recruiting has been widely reported, the NCAA is effectively powerless to regulate

summer leagues unaffiliated with any of its member institutions. In 2018, the Rice Commission

issued a call for reform:

                While an elite basketball player is in high school, he will virtually always
        develop a relationship with a non-scholastic basketball team and coach and with an
        apparel company – most likely one of Nike, Adidas or Under Armour. Specifically,
        apparel companies sponsor elite high school teams that participate in NCAA-
        certified and other events around the country, including all-star games, camps, and
        other so-called elite experiences. . . . By funding non-scholastic basketball, the
        apparel companies receive valuable input about their products, important exposure
        and credibility through their products’ use, and an opportunity to form early
        relationships with future college and professional athletes. In connection with
        participating in these events and experiences, elite players (and their families) may
        receive luxury travel, gear and other benefits. Sometimes the apparel companies
        pay the non-scholastic basketball coaches for working with these teams and/or
        participating in their events.

               In addition to coaching, experience, gear and travel, these non-scholastic
        basketball teams and events offer players exposure, including to Division I coaches.
        For example, Division I coaches attend and recruit at the NCAA-certified events

16
         Jason McIntyre, The FBI Just Blew Up the College Basketball-AAU Sneaker Industry: Fraud, Corruption,
Bribery, THEBIGLEAD.COM, Sept. 26, 2017, available at https://thebiglead.com/2017/09/26/the-fbi-just-blew-up-the-
college-basketball-aau-sneaker-industry-fraud-corruption-bribery/

                                                       22
      3:18-cv-03118-JFA            Date Filed 11/19/18          Entry Number 1          Page 25 of 85




        which are held in April and July each year. Many summer coaches have ongoing
        relationships with Division I coaches. They can thus bring “their” players to the
        attention of Division I coaches and potentially influence players to attend particular
        schools, including schools where “their” apparel company is a sponsor. 17


D.      The “University of Adidas at Louisville”18

        75.      Within a few months of the start of Mark King’s tenure as Adidas CEO, the

company began signing universities to aggressive all-school sponsorships. Its race to capture

market share culminated in one of the most expensive corporate sponsorships in the history of

college sports: the University of Louisville.

        76.      Adidas and the University of Louisville began their relationship in 1998, when

Adidas agreed to give the university’s athletic department a small discount on apparel: for every

two pairs of Adidas shoes purchased at retail, Adidas marked down the third pair 20 percent.

        77.      Over the years, Adidas would find value in its relationship with Louisville. In

March 2001, Louisville hired Rick Pitino to coach its men’s basketball team. At the time, Pitino

was the 16th all-time winning coach in college history. Within a few seasons, Pitino coached

Louisville to their first Final Four appearance in almost two decades, creating buzz for the

basketball team and raising the public profile of its athletics department. In 2013, Pitino coached

Louisville to the NCAA National Championship. The following year, Adidas announced a $39

million branding contract with Louisville.

        78.      Within a couple of years, however, Louisville’s basketball program would become

embroiled in scandals, leading Louisville to preemptively ban its men’s basketball team from any


17
        Commission on College Basketball, Report and Recommendations to Address the Issues Facing College
Basketball Report 25 (2018) (“Rice Commission Report”).
18
          Steve Fainaru & Mark Fainaru-Wada, How a Mid-level School Became the University of Adidas at Louisville,
ESPN THE MAGAZINE, Dec. 25, 2017, available at http://www.espn.com/espn/otl/story/_/id/21710106/louisville-
athletic-director-tom-jurich-leveraged-big-deals-build-university-sports-powerhouse-only-watch-burn-amid-
charges-excess

                                                       23
      3:18-cv-03118-JFA         Date Filed 11/19/18       Entry Number 1        Page 26 of 85




post-season play in the 2016 ACC conference championship and NCAA tournament. The NCAA

later ordered Louisville to vacate records of every game it won from the 2011-12 through 2014-

15 seasons and all of its NCAA tournament appearances during that period, including its 2012 and

2013 trips to the Final Four and 2013 National Championship.

          79.   Just months after the NCAA imposed these sanctions, Adidas and Louisville

announced what would be described as “one of the richest sponsorships deals in college athletics.”

Louisville’s athletic director called it “unprecedented for Adidas,” while Adidas CEO King labeled

it “one of our largest ever investments in sport in America.”

          80.   Under the terms of the deal, Adidas would pay the athletic department $160 million

over ten years, including $79 million in cash, making it the biggest NCAA sponsorship deal ever

for Adidas and the fourth largest all-school deal in college athletic history. Adidas’s senior director

of sports marketing, Chris McGuire, touted it as Adidas’s “largest commitment in the college

space.”

          81.   The agreement provided a six-fold increase in the cash paid annually by Adidas to

Louisville’s athletic department—from a maximum base compensation of $1,575,000 for the

2017-18 season to $10,000,000 for the 2018-19 season.

          82.   Adidas’s $160 million deal with the University of Louisville bought itself extreme

control over the school’s student-athletes. (See Ex. 1). As an example, the contact cedes approval

of certain medical decisions to Adidas when there is a possibility that a player’s treatment might

obscure the company’s logo on the basketball court. To illustrate, if a player’s ankle requires

taping (a treatment known as “spatting”), Adidas is afforded the right of first refusal should the

tape cover up the Adidas logo on the player’s shoe. As author and journalist Michael Sokolove

explained:



                                                  24
      3:18-cv-03118-JFA        Date Filed 11/19/18       Entry Number 1       Page 27 of 85




               Spatting refers to ankle taping, except that the tape goes around the shoe
               and over the sock. It is more like bracing. As many as half the players in
               the NFL have their ankles spatted every game. Many athletic trainers
               believe in it, and some studies have shown that it cuts down on the
               occurrence of ankle sprains. . . 19

The Adidas contract called for penalties to Louisville for multiple occurrences of “unauthorized”

spatting, including a loss of up to 25% of contract payments in a given year if spatting occurs

during the NCAA tournament. And, if a player or trainer chose to tape an ankle for medical

reasons, Louisville must “afford Adidas the opportunity to remedy the problem.” The contract

also provides that if a player experiences a medical problem related to his shoe, Adidas must have

an opportunity to remedy it before the player is allowed to wear a non-Adidas sneaker.

               In the event any team member shall at any time suffer any physical injury,
               pain, or discomfort attributed to the use of Adidas shoes due to a bona fide
               medical condition as evidenced by a certification by the Team’s physician
               which is serious enough to affect the athlete’s performance, then University
               shall so advise Adidas and afford Adidas the opportunity to remedy the
               problem.

       83.     As record-setting a deal as this was, it was negotiated in almost complete secrecy.

On information and belief, Louisville’ athletic director, Tom Jurich, met quietly with two senior

Adidas executives, Chris McGuire and Jim Murphy, over a period of months to hammer out the

terms. Neither Louisville’s President, Dr. Gregory Postel, nor the University of Louisville Athletic

Association’s Board of Directors, which governs the athletic department, were consulted or

notified about it. According to Dr. Postel, he and board members only learned of the record-setting

all-school sneaker deal after it was publicly announced by the athletic department.




19
        Michael Sokolove, THE LAST TEMPTATION OF RICK PITINO: A STORY OF CORRUPTION, SCANDAL, AND THE
BIG BUSINESS OF COLLEGE BASKETBALL (Penguin Press 2018).

                                                 25
      3:18-cv-03118-JFA           Date Filed 11/19/18        Entry Number 1          Page 28 of 85




        84.     When later asked by reporters if the Adidas money was “tainted by the alleged role

of Adidas executives in the pay for play scheme,” that is, Defendants’ racketeering activity, Postel

replied, “[i]f it’s any way tainted, we want no part of it.”

                            V.    SDNY CRIMINAL INVESTIGATION

        85.     On September 26, 2017, federal authorities arrested Adidas executives Gatto and

Code, along with financier Sood and would-be agent Dawkins, and unsealed three criminal

complaints charging them, four NCAA Division I men’s basketball coaches, and two other co-

conspirators with years-long criminal fraud and corruption schemes involving bribery of college

basketball coaches by Adidas executives and the funneling of illicit and improper payments to the

families of student-athlete recruits in violation of NCAA rules.

        86.     The criminal complaints and subsequent indictments followed a three-year

investigation of the sneaker industry by the U.S. Department of Justice believed to have started in

2014. The investigation was reportedly sparked by the disclosure of wide-spread corruption in the

world of college basketball by a Pittsburgh-based financial advisor named Marty Blazer. Blazer

was under investigation by the Securities and Exchange Commission for defrauding clients and

had also been caught up in a separate investigation in North Carolina regarding payments made to

student-athlete football players. Facing up to 67 years in prison on criminal fraud charges, Blazer

offered to provide investigators with a roadmap to corruption in college basketball. Blazer’s

cooperation had him “flying or driving across the country -- Atlanta, Las Vegas, Miami, New

York, South Carolina, New Jersey, West Virginia, Alabama -- to meet with coaches, parents,

players, FBI agents and, eventually, executives with Adidas.” 20



20
        Paula Lavigne, How One Man’s Hollywood Flop Set Off NCAA Basketball’s Biggest Scandal, ESPN.COM,
Mar. 14, 2018, available at http://www.espn.com/espn/story/_/id/22748218/how-one-man-hollywood-flop-set-ncaa-
basketball-biggest-scandal

                                                     26
      3:18-cv-03118-JFA         Date Filed 11/19/18      Entry Number 1        Page 29 of 85




       87.     On information and belief, the FBI also intercepted and recorded approximately

6,670 telephone calls by and among Defendants Gatto, Code, Sood, Dawkins, Gassnola and others

related to the bribery scheme. In total, prosecutors identified approximately 49 relevant calls

lasting three hours and twenty minutes on Gatto’s wiretap; 303 relevant calls lasting forty-six hours

on Code’s wiretap; 86 relevant calls lasting eight hours on Sood’s wiretap; and 554 relevant calls

lasting seventy-seven hours on Dawkins’s wiretap.

       88.     Utilizing the information provided by Blazer and other informants, undercover

agents, and the wiretaps, the FBI closed in on the Adidas’s executives and co-conspirators.

       89.     Prosecutors would discover two related bribery schemes. In the first, “college

basketball coaches took cash bribes from athlete advisors, including business managers and

financial advisors, in exchange for using their influence over college players under their control to

pressure and direct those players and their families to retain the services of the advisors paying the

bribes.”

       90.     In the second scheme—which is central to this action—prosecutors alleged that

Adidas’s employees, “working in connection with corrupt advisors, funneled bribe payments to

high school-aged players and their families to secure those players’ commitments to attend

universities sponsored by [Adidas], rather than universities sponsored by rival athletic apparel

companies.”

       91.     The government’s criminal complaint charged Gatto, Code, Dawkins, Augustine,

and Sood with two counts of wire fraud, one count of conspiracy to commit wire fraud, and one

count of money laundering conspiracy. (See Ex. 2.)

       92.     In announcing defendants’ arrests, the Acting U.S. Attorney for the Southern

District of New York, Joon Kim, characterized the behavior of these defendants as “circling blue-



                                                 27
     3:18-cv-03118-JFA         Date Filed 11/19/18      Entry Number 1     Page 30 of 85




chip prospects like coyotes” and exploiting “the hoop dreams of student-athletes across the

country, treating them as little more than opportunities to enrich themselves through bribery and

fraud schemes.”

       93.     FBI Assistant Director William Sweeney, Jr. described the defendants’ “corrupt

practice in which highly rated high school and college basketball players were steered toward

lucrative business deals with agents, advisors, and an international athletics apparel company

[Adidas].” (emphasis added). He also described how Adidas-sponsored NCAA Division I and

AAU coaches “created a pay-to-play culture, agreeing to provide access to their most valuable

players while also effectively exerting their influence over them.”

       94.     Federal prosecutors summarized the criminal scheme in the image below:




                                                28
      3:18-cv-03118-JFA        Date Filed 11/19/18       Entry Number 1       Page 31 of 85




       95.     A grand jury subsequently indicted Gatto, Code, and Dawkins on November 7,

2017 for conspiracy to commit wire fraud based on the conduct outlined in the criminal complaint.

       96.     On April 10, 2018, a grand jury returned a superseding indictment against Gatto,

Code, and Dawkins, charging them each with one count of conspiracy to commit wire fraud and

two counts of wire fraud.

       97.     Two weeks later, Adidas announced the resignation of its CEO, Mark King, after

only four years on the job.

       98.     On August 14, 2018, a grand jury returned a second superseding indictment, again

charging Gatto, Code, and Dawkins with one count of conspiracy to commit wire fraud and two

counts of wire fraud for their role in funneling improper payments to the families of student-athlete

recruits for the benefit of Adidas and others.

       99.     During its criminal investigation, prosecutors issued subpoenas to Defendant

Adidas, the NCAA, and the University of Louisville. In response to those subpoenas, Adidas

produced over 89,000 pages of responsive material, including email correspondence and text

messages involving various Adidas employees; the University of Louisville produced over 33,000

pages of responsive material, including email correspondence and text messages involving

university employees; and the NCAA produced approximately 1,000 pages of responsive

materials.

       100.    In addition to the University of Louisville, grand jury subpoenas were also sent to

other Adidas-sponsored universities, including North Carolina State University, the University of

Kansas, and the University of Maryland. The January 8, 2018 subpoena issued to the University

of Kansas, for example, demanded “[a]ll communications between any member of the Kansas

Athletic Department, including the coaching staff of the Kansas men’s basketball team, and: (i)



                                                 29
     3:18-cv-03118-JFA            Date Filed 11/19/18      Entry Number 1       Page 32 of 85




James Gatto, a/k/a/ “Jim” [Adidas’s head of global sports marketing – basketball]; (ii) Christopher

Rivers [Adidas’s director of global basketball sports marketing]; (iii) Thomas (“TJ”) Gassnola

[director of an Adidas-sponsored AAU team]; (iv) Merl Code [Adidas consultant], and (v) any

other representative of Adidas.”

          101.    In October 2018, the criminal cases against Defendants Gatto, Code, and Dawkins

were tried in U.S. District Court. Following a two-and-a-half-week jury trial, the three defendants

were convicted on all charges: including all wire fraud conspiracy and substantive wire fraud

counts.

          102.    Plaintiff is informed and believes that the publicly disclosed revelations from the

federal criminal prosecution against Gatto, Code, and Dawkins have only scratched the surface of

Defendants’ criminal conduct—and that of the entire sneaker industry—and therefore will seek

discovery to ascertain the full nature and extent of the illegal scheme perpetrated on Adidas’s

behalf by all members of the racketeering enterprise.


            VI.    OVERVIEW OF DEFENDANTS’ RACKETEERING ACTIVITY

A.        The Adidas “Black Ops” Bribery Enterprise

          103.    At all times relevant to this Complaint, Adidas America, together with its

executives and agents James Gatto and Chris Rivers; consultants Merl Code and T.J. Gassnola;

Christian Dawkins, financier Munish Sood, and various NCAA coaches and Adidas-sponsored

AAU team directors, collectively constitute an “enterprise,” as defined in Title 18, United States

Code § 1961(4), that is, a group of individuals and entities associated in fact (hereinafter the

“Adidas Bribery Enterprise”).

          104.    The principal purpose of the Adidas Bribery Enterprise is to help Adidas artificially

grow and preserve market share in the ultracompetitive sneaker industry by infiltrating high school

                                                   30
       3:18-cv-03118-JFA             Date Filed 11/19/18           Entry Number 1           Page 33 of 85




level and Division I men’s basketball through bribery and illegal acts, including by funneling

Adidas money to predominantly underprivileged parents of prospective student-athletes in order

to coerce commitments from their children to play Division I men’s basketball at Adidas-

sponsored universities so those schools could field the best teams in the NCAA and showcase the

Adidas brand to millions of fans. Through this exploitation of the young players’ images and

likenesses to consumers wishing to purchase shoes and apparel worn by their favorite teams and

players, Adidas profited.

         105.     Adidas personnel have admitted as much. During opening statements in his

criminal trial, Defendant Gatto, through counsel, acknowledged the purpose of this scheme:

                 “[F]rom Jim [Gatto’s] perspective, this is a win-win-win situation. It’s a
                  win for the universities who end up with top-ranked players who hopefully
                  lead the universities to basketball glory. It’s a win for Jim’s employer,
                  Adidas, which is the corporate sponsor of these universities and which
                  would benefit from being associated with a winning basketball team.”
                  (Gatto Opening Crim. Tr. 68:20-69:3.)21

                 “[T]he evidence will show that these kids bring in millions of dollars in
                  revenue.” (Gatto Opening Crim. Tr. 69:12-13.)

                 “[A] successful basketball program is the equivalent of a winning lottery
                  ticket.” (Gatto Opening Crim. Tr. 70:11-12.)

                 “[E]ach of the apparel companies, Nike, Under Armour, Adidas, they are
                  able to sell millions of dollars in merchandise—t-shirts, jerseys, sneakers,
                  you name it. The kids on the court, however, the ones whose blood, sweat
                  and tears is making this game a billion dollar industry, they are not allowed
                  to earn a dime.” (Gatto Opening Crim. Tr. 71:12-17.)

                 “Now, to be fair, Adidas is not sponsoring these universities out of the
                  goodness of its corporate heart. The better that one of these colleges does
                  on the basketball court, the better it is for Adidas, which gets to be
                  associated with a winning team and in the end hopefully sell more
                  sneakers.” (Gatto Opening Crim. Tr. 81:5-9.)


21
         References to the Gatto Opening and Code Opening transcripts are from the first day of the jury trial, October
2, 2018, in the matter United States v. Gatto et al., No. 17-cr-00686-LAK (S.D.N.Y. 2018).

                                                          31
      3:18-cv-03118-JFA          Date Filed 11/19/18      Entry Number 1       Page 34 of 85




                 “And we are going to be straight with you here. If a basketball coach went
                  to Jim [Gatto] and told him that he really wanted a particular kid on that
                  team and he asked Jim to make that happen, Jim understood, Jim understood
                  that to mean that Adidas should help the kid’s family out financially, if
                  that’s what they wanted.” (Gatto Opening Crim. Tr. 81:24-82:4.)

       106.       Merl Code, through his counsel, also conceded the benefits of the scheme during

his opening statement in his criminal trial:

                  “The shoe company gets substantial exposure if the shoe company’s team
                  does well in the NCAA tournament, and the university gets substantial
                  funds by being sponsored by the shoe company. So just as a winning team
                  at Duke or Kentucky can be a walking, talking ad for Nike, a Final Four and
                  a national championship team at Louisville can do the exact same thing for
                  Adidas.” (Code Opening Crim. Tr. 101:4-10.)

       107.       Upon information and belief, the Adidas Bribery Enterprise participants operated

in a cohesive manner, with members working together in a coordinated manner for years to further

the Enterprise’s goals. By banding together to prop up the Adidas brand through deceptive and

illegal conduct, the Enterprise participants stood to grow their own power and influence in college

basketball.

       108.       Each member of the Enterprise had a hand in directing and participating in its

criminal conduct:

              a. The Adidas Participants (Adidas, Gatto, Code, Rivers, and other unidentified

                  Adidas employees and agents), on information and belief, funded the Enterprise,

                  directed its illegal market share strategy, and facilitated the creation and

                  reimbursement of sham invoices, with Adidas providing money for bribes and

                  Defendant Gatto serving as the field marshal of the Enterprise’s operations by

                  approving bribe requests coming in from other Enterprise participants, managing

                  its on- and off-the-books budget, and arranging for Adidas money to be laundered

                  through other participants. Defendant Code assisted Gatto and served as one of

                                                  32
3:18-cv-03118-JFA     Date Filed 11/19/18      Entry Number 1        Page 35 of 85




       several financial intermediaries between Adidas and the coerced student-athletes

       and families. Defendant Rivers, along with “Senior Executive-1,” an unidentified

       Adidas executive referenced in an FBI affidavit, also directed Adidas’s bribery

       scheme and directly paid money to players. Other unidentified Adidas Participants

       include company employees and agents who facilitated the fraudulent payments

       from Adidas’s treasury by budgeting and approving bribery payment requests,

       drafting payment instruments and/or ordering wire transfers, and recording false

       entries on Adidas’s financial ledgers in order to cover up the true purpose of the

       funds, such as accountants, internal auditors, basketball program personnel, and

       marketing personnel.

     b. The Athlete Advisor Participants include Defendants Sood and Dawkins, who on

       information and belief, served as liaisons with the families of targeted student-

       athletes, pressured them to sign with specific Adidas-sponsored AAU and Division

       I teams, laundered Adidas’s money so it would appear untraceable in the hands of

       the coerced student-athletes and families, and served as bagmen.

     c. The Division I Basketball Participants include certain NCAA Division I men’s

       basketball coaches at Adidas-sponsored universities, acting in their individual

       capacities, including coaches at the University of Louisville, University of Kansas,

       North Carolina State University, and elsewhere. On information and belief, these

       participants helped create and grow the market for Adidas bribes and coercion by

       requesting assistance from the Enterprise in recruiting talented young basketball

       players to their teams through bribes to their families.       In doing so, these

       participants acted against the interests of their respective employers, the



                                        33
3:18-cv-03118-JFA      Date Filed 11/19/18      Entry Number 1        Page 36 of 85




       universities. Though these coaches are popular sports figures at their universities,

       none were authorized by their respective universities to solicit bribe payments from

       other Enterprise Participants for the benefit of recruiting players. To the contrary,

       on information and belief, each was under a contractual obligation at all relevant

       times to refrain from engaging in any conduct that would violate NCAA rules or

       conduct that otherwise was not fully aligned with the interests of the universities

       they served.    Division I Basketball Participants include the following non-

       defendant co-conspirators:

       i.   Kenny Johnson, at all relevant times, was an assistant basketball coach at the

            University of Louisville, where his responsibilities included recruiting high

            school athletes to play basketball for Louisville. Prior to joining Louisville,

            Coach Johnson served as the recruiting coordinator and assistant basketball

            coach for Adidas-sponsored Indiana University. On information and belief,

            Coach Johnson was aware of and participated in the payment of bribe money

            to Plaintiff’s father.

      ii.   Jordan Fair, at all relevant times, was an assistant basketball coach at the

            University of Louisville, where his responsibilities included recruiting high

            school athletes to play basketball for Louisville. Prior to his promotion to

            assistant coach, Coach Fair served as a program assistant for Louisville’s

            men’s basketball team, where his duties included assisting in on-campus

            recruiting for players. On information and belief, Coach Fair attended at least

            one meeting with Enterprise members during which they discussed the

            bribery scheme.



                                        34
3:18-cv-03118-JFA      Date Filed 11/19/18      Entry Number 1        Page 37 of 85




     iii.   Bill Self is the head men’s basketball coach at the University of Kansas. On

            information and belief, Coach Self was aware of a bribe payment made to the

            legal guardian of Kansas recruit Silvio De Sousa by Adidas and

            communicated with Defendants Gatto and Gassnola about it.

      iv.   Kurtis Townsend is an assistant head men’s basketball coach at the University

            of Kansas. On information and belief, Coach Townsend was aware of a bribe

            payment made to the legal guardian of Kansas recruit Silvio De Sousa by

            Adidas and communicated with Defendants Gatto and Gassnola about it.

      v.    Orlando Early, at all relevant times, was an assistant head men’s basketball

            coach at North Carolina State University. On information and belief, Coach

            Early accepted a bribe payment from Adidas on behalf of the father of NC

            State recruit Dennis Smith, Jr.

     d. The AAU Basketball Participants include AAU high school basketball teams

       sponsored by Adidas and their team directors, coaches, and administrators. On

       information and belief, these participants, including Defendant Gassnola, helped

       create and grow the market for Adidas bribes and coercion by identifying talented

       young basketball players to target and to steer them to other Enterprise participants.

       AAU Basketball Participants include the following non-defendant co-conspirators:

       i.   1 Family, on information and belief, is an Adidas-sponsored AAU basketball

            team based in Florida and is registered as a charitable organization under

            Section 501(c)(3) of the Internal Revenue Code.

      ii.   Jonathan Brad Augustine who, at all relevant times, served as director of the

            1 Family basketball team and as President of the team’s 501(c)(3) charitable



                                         35
     3:18-cv-03118-JFA         Date Filed 11/19/18      Entry Number 1        Page 38 of 85




                     organization, whose stated purpose is to provide assistance to high school

                     athletes to help them “grow, develop and achieve in the classroom as well as

                     to secure a scholarship to attend an accredited college or university.”

              iii.   Karolina Khaos, on information and belief, is an Adidas-sponsored AAU

                     basketball team based in South Carolina and is registered as a charitable

                     organization under Section 501(c)(3) of the Internal Revenue Code.

              iv.    New England Playaz, on information and belief, is an Adidas-sponsored AAU

                     basketball team based in Massachusetts and is registered as a charitable

                     organization under Section 501(c)(3) of the Internal Revenue Code.

       109.     Within Adidas, the criminal Enterprise was referred to interchangeably as “Black

Ops,” “Black Ops Soul Patrol,” and “underground stuff.”

       110.     Defendant Chris Rivers discussed Black Ops in a February 17, 2015 email sent to

Gatto, Gassnola and approximately a dozen other Adidas employees, including individuals in the

company’s marketing and grassroots basketball division, where he wrote:

                I am requesting that after every trip a short written recap be sent to Jim
                [Gatto] and myself. I am not concerned with the format, although later in
                the year I will formalize, but it is important that we have notes on who we
                are seeing and how each of these touch points will help us in the short- and
                long-term future. . . .

                Please don’t include any confidential Black Opp’s [sic] information but
                make sure there is enough detail that validates the money we spent, in
                addition to demonstrating how we are building relationships that will help
                us in the draft signing process.

       111.     In testimony at the criminal trial of Gatto, Code, and Dawkins, T.J. Gassnola

confirmed that Rivers’s statement regarding “confidential Black Opps [sic] information” was a

coded reference meaning “payments to players and families of players” and that Rivers made clear

to Adidas employees that he “didn’t want any proof of” such payments in writing.


                                                 36
      3:18-cv-03118-JFA         Date Filed 11/19/18        Entry Number 1      Page 39 of 85




        112.    Gassnola testified that members of Black Ops included not only the 15 recipients

of River’s email at Adidas, but others including an AAU team director from Compton, California.

        113.    The Enterprise operated continuously, targeting each new class of prospective

Division I men’s basketball players on an annual basis with the same or similar criminal acts of

racketeering in furtherance of its goals. The activities of the Enterprise are so entwined in Adidas’s

course of securing market share in the sneaker industry that the company, according to prosecutors,

maintained a “multimillion-dollar budget” for bribe payments and, in a few instances when funds

ran low, had to postpone bribe payments until the company’s next fiscal year.

        114.    The Adidas Bribery Enterprise constituted an ongoing organization whose

members functioned as a continuing unit, separately and distinctly from its individual members,

for the common purpose of achieving the objectives of the Enterprise. The Enterprise was engaged

in and, as set forth herein, its activities affected, interstate commerce.

        115.    Because the members of the Adidas Bribery Enterprise were aware that their

conduct would render the student-athlete victims ineligible to play Division I basketball and

because the means and methods of the enterprise were criminal in nature, they committed to

carrying out their illegal conduct in secret.

        116.    By banding together to prop up the Adidas brand through deceptive and illegal

conduct, all of the Enterprise participants stood to gain financially: the Adidas Participants gained

market share and increased top-line revenue for Defendant Adidas, allowing the individual Adidas

Participants to ensure their value to the company, secure enhanced performance-based

compensation as a result, and, upon information and belief, in some instances divert Adidas bribe

money for personal use; the Athlete Advisor participants gained leverage over student-athletes and

recruits through their close association with Adidas and the Division I/AAU Basketball



                                                  37
      3:18-cv-03118-JFA        Date Filed 11/19/18      Entry Number 1        Page 40 of 85




Participants such that they could successfully persuade and pressure student-athletes to commit to

retaining their professional services upon turning pro; the AAU Basketball Participants gained

leverage over high school players through their close association with Adidas, enhancing their

reputations as feeder programs for top Adidas-sponsored Division I teams and, upon information

and belief, also diverted Adidas bribe money for personal use; while the Division I Basketball

Participants gained by securing the country’s top high school basketball players to their college

teams, thus enhancing their professional reputations and perceived value as top NCAA coaches,

leading to enhanced compensation from Division I programs.

       117.    To further their corrupt ends, the Defendants and their co-conspirators provided one

another with mutual aid and protection. Members of the Enterprise engaged in conduct designed

to prevent the detection of their illegal activities, including through clandestine meetings in

discreet locations, such as on a yacht and in a Las Vegas hotel room, and communicating in code

and on untraceable “burner” cell phones.

B.     The Adidas Bribery Enterprise Engaged in a Pattern of Racketeering Activity

       118.    On information and belief, Defendants used the Enterprise to engage in a pattern of

racketeering activity over many years, during which it targeted many high school student-athlete

recruits using the same or similar methods for the purpose of coercing them to play Division I

men’s basketball at Adidas-sponsored schools.         In operating this racketeering Enterprise,

Defendants repeatedly violated federal wire fraud, sports bribery, and money laundering statutes

in the District of South Carolina and elsewhere.         Ultimately, the commencement of this

racketeering activity is known to Defendants and will be the subject of discovery.

       119.    Each of the predicate acts of racketeering listed below was intended to defraud the

relevant universities and student-athlete victims in several ways. First, because the bribe payments



                                                38
      3:18-cv-03118-JFA             Date Filed 11/19/18   Entry Number 1       Page 41 of 85




rendered the affected student-athletes ineligible to participate in Division I athletics under NCAA

rules, Defendants conspired to conceal the bribe payments from the universities, thereby causing

them to provide or agree to provide athletic-based scholarships and financial aid under false and

fraudulent pretenses.      Using interstate wire communications, Defendants defrauded the

universities, or attempted to do so, thereby depriving the universities of significant and necessary

information regarding the non-compliance with NCAA rules caused by their actions. In doing so,

the Defendants knowingly interfered with the universities’ ability to control their assets, including

decision-making about the distribution of their limited athletic scholarships; and created a risk of

tangible economic harm to the universities, such as the possible disgorgement of profit-sharing by

the NCAA, monetary fines, restrictions on athlete recruitment and the distribution of athletic

scholarships, the potential ineligibility of the universities’ basketball teams to compete in NCAA

programs in general (also known as the NCAA “death penalty”), and the ineligibility of Division

I student-athletes in particular.

        120.    Second, using interstate wire communications, Defendants defrauded the

unsuspecting student-athletes, including Plaintiff, by depriving them of significant and necessary

information regarding the actions taken to destroy their NCAA eligibility. In doing so, Defendants

created a risk of tangible economic harm to the student-athletes, including Plaintiff, and interfered

with their right to control their assets and career path, including but not limited to decision-making

about which university to attend to receive their education, whether to accept an athletic

scholarship offer from a particular university, and whether and when to forego playing in the

NCAA and enter the NBA draft.

        121.    Third, Defendants knowingly influenced through bribery, or attempted to influence

through bribery, Division I men’s basketball games in violation of 18 U.S.C. § 224. By recruiting



                                                  39
      3:18-cv-03118-JFA        Date Filed 11/19/18      Entry Number 1        Page 42 of 85




the country’s top high school basketball players to join Adidas-sponsored Division I teams through

coercive bribes to their families, Enterprise participants sought to improve the win-loss records of

the Adidas-sponsored universities to the detriment of the non-Adidas teams.            Indeed, the

overarching purpose of the racketeering activity was to generate more revenue for Adidas by

creating greater visibility for the Adidas brand through its association with winning players and

winning teams. By influencing which Division I teams the country’s top recruits would join, and

thus, influencing the composition of those teams, Adidas influenced, or attempted to influence, the

outcome of the relevant teams’ regular season and tournament basketball games (which are pre-

scheduled and publicly announced well in advance of tip-off) to create more wins for Adidas-

sponsored teams. Simply put, by securing the top student-athletes in the country on its sponsored

teams through this bribery scheme, Adidas stacked the deck against opposing teams, denying

opposing teams the fair opportunity to recruit those same players and, on information and belief,

caused the opposing coaches, players and teams to alter their game strategy and “start or sit”

decisions when competing against Adidas teams with players rendered ineligible because of

Defendants’ scheme.

       122.    Fourth, the Defendants knowingly conspired to engage in money laundering in

furtherance of their bribery scheme. Specifically, Defendants Adidas, Rivers, Gatto, Code,

Dawkins, Gassnola, and Sood did knowingly and willfully combine, conspire, confederate, and

agree with each other, with co-conspirators Augustine, Johnson, the New England Playaz, 1

Family, and the Karolina Khaos, and with other persons unknown to Plaintiff to commit offenses

against the United States in violation of 18 U.S.C. §§ 1956 and 1957—namely: to knowingly

conduct and attempt to conduct financial transactions affecting interstate commerce, which

transactions involved the proceeds of specified unlawful activity—that is, wire fraud, sports



                                                40
      3:18-cv-03118-JFA        Date Filed 11/19/18       Entry Number 1       Page 43 of 85




bribery, and tax fraud—knowing that the transactions were designed in whole or in part to conceal

and disguise the nature, location, source, ownership, and control of the proceeds of specified

unlawful activity, and that while conducting and attempting to conduct such financial transactions,

knew that the property involved in the financial transactions represented the proceeds of some

form of unlawful activity.

       123.    As a consequence of these criminal acts, the student-athletes who had no knowledge

of the fraudulent bribery scheme, such as Plaintiff Bowen, stood to lose, and did in fact lose, their

eligibility to continue as student-athletes at NCAA institutions, lost the opportunity to develop and

showcase their basketball skills and athleticism in NCAA games and tournaments in a manner that

would significantly enhance their marketability to NBA teams, and lost precious competitive

playing time to develop into professional athletes in the NBA (a league with an average career

length of less than five years), thus minimizing their lifetime earning potential by tens of millions

of dollars by, among other things, reducing the amount of time they would play under league

maximum contracts.

       124.    Both the harm to the universities and the harm to unsuspecting student-athletes was

the intended consequence of the scheme. Defendants needed the universities and their athletic

arms to unwittingly award athletic scholarships to these highly sought-after student-athletes in

order to induce them to commit to their teams without the knowledge that Defendants’ scheme

rendered them ineligible under NCAA rules. Defendants likewise needed the unsuspecting

student-athlete recruits to accept those high-value scholarship offers so that they would commit to

playing basketball at Adidas-sponsored schools instead of at schools where they may have had

better pre-professional athletic and academic opportunities or on professional teams.




                                                 41
      3:18-cv-03118-JFA          Date Filed 11/19/18     Entry Number 1       Page 44 of 85




         i.     Racketeering Activity Involving North Carolina State University

        125.      In 2015, on information and belief, the Enterprise targeted Dennis Smith, a young

basketball recruit who had committed to play men’s basketball for North Carolina State University

(“NC State”), a Division I school sponsored by Adidas. Smith was one of the top high school

players in North Carolina and had played on an Adidas-sponsored AAU basketball team while in

high school. He was also a featured player at the Adidas Uprising tournament in California, where

Adidas invites the top high school players from around the country to come play and showcase

their skills.

        126.      In early 2015, on information and belief, Defendant Rivers had approved a bribe

payment of $25,000 in order to secure Smith, Jr.’s attendance at Adidas-sponsored NC State.

Rivers discussed this arrangement with Defendant T.J. Gassnola following a January 20, 2015

event they attended together.

        127.      Yet, in the fall of 2015, Gassnola learned from Orlando Early, an assistant men’s

basketball coach at NC State coach (referred to in the government’s superseding indictment as

Coach-4), that Smith was not happy with his decision to commit to NC State and was considering

de-committing before the start of the 2016-17 college basketball season. As Gassnola explained

during the criminal trial of Gatto, Code, and Dawkins:

                  Orlando Early reached out to me that there were some issues surrounding
                  Dennis and the people around him. There were certain things that were
                  promised to the family, from who I don’t know, but there was a lot of
                  minutia around it, and he just seemed uncomfortable and he was having
                  some issues with keeping that situation together.

        128.      Based on that concern, and on information and belief, the Enterprise planned,

discussed, and engaged in the following acts using interstate wire communications:




                                                  42
3:18-cv-03118-JFA      Date Filed 11/19/18        Entry Number 1         Page 45 of 85




     a.    Gassnola told Coach Early that he would pay $40,000 to Dennis Smith, Sr. to

     ensure his son’s commitment to NC State.

     b.    On October 30, 2015, Gassnola, based in Massachusetts, withdrew $40,000 in

     cash from the New England Playaz AAU team account at Berkshire Bank.

     c.    On November 1, 2015, Gassnola purchased a ticket on Delta Air Lines and flew

     from Hartford, Connecticut to Raleigh, North Carolina with the cash.

     d.    On November 2, 2015, Gassnola drove to Coach Early’s home in a rental car

     and delivered the bribe money.

     e.    Coach Early told Gassnola that he would pass the $40,000 bribe to Shawn

     Farmer, Smith’s Jr.’s personal trainer, who would in turn give the money to Smith

     Sr.

     f.    Gassnola then issued one or more sham invoices to Adidas using interstate wire

     communication so that Adidas would have a pretext to provide reimbursement for the

     $40,000 paid to Smith’s father. Adidas and Gatto received one or more sham invoices

     from Gassnola and provided full reimbursement with knowledge of their falsity and

     true purpose.

     g.    In December 2015, Smith signed a financial aid agreement with NC State and

     certified his eligibility for an athletic scholarship, including a certification whether in

     the past year he “or any member of [his family] [had] been paid money, borrowed

     money, or received any benefit of any kind form an athletics booster, sports agent,

     runner, or financial advisor,” to which Smith responded “no.”

     h.    Thereafter, Smith enrolled at NC State on an athletic scholarship and played on

     the school’s Division I men’s basketball team during the 2016-17. Smith played in



                                          43
      3:18-cv-03118-JFA         Date Filed 11/19/18      Entry Number 1        Page 46 of 85




              32 televised NC State games wearing Adidas-branded gear. Each of these games was

              publicly announced prior to its occurrence.

       129.    The $40,000 payment to Smith’s father from Adidas was designed to be concealed,

including from the NCAA and officials at NC State, in order for the scheme to succeed and for

Smith, Jr. to appear to be eligible to receive an athletic scholarship. In furtherance of this scheme,

Adidas, Gatto, Rivers, Gassnola and other Enterprise participants made, intended to make, or

caused or intended to cause others to make false certifications to NC State and the NCAA regarding

the existence of the $40,000 bribe payment and known violations of NCAA rules, and for NC State

to award scholarship money to an Adidas-sponsored athlete under false pretenses and to interfere

with the school’s ability to award scholarship funds in a manner consistent with NCAA rules.

These certifications included a certification by Dennis Smith, Jr. as to his amateur status and

compliance with NCAA amateurism rules and, on information and belief, a false certification by

Coach Early regarding his knowledge of recruiting violations. On information and belief, NC

State administrators outside of the athletic department have the final say on whether a student is

eligible to receive an athletic scholarship and those administrators would not have approved an

athletic scholarship to Smith Jr. had they been aware of the $40,000 payment to his father by

Adidas.

       130.    Following the $40,000 payment to Smith, Adidas executives, including Gatto and

Rivers, discussed a potential shoe endorsement deal with Smith Jr.

       131.    In June 2017, Smith entered the NBA draft and now plays basketball for the Dallas

Mavericks. Smith’s long-term value to Adidas as a sponsored athlete was based, in part, on his

high visibility and position as a point guard. Yet his unexpected signing of a $2 million sneaker




                                                 44
      3:18-cv-03118-JFA           Date Filed 11/19/18        Entry Number 1         Page 47 of 85




deal with Under Amour in summer 2017 proved to be “a straight-up coup for Under Armour” and

a huge loss to Adidas. According to SBNation:

               Smith should’ve been a no-brainer for any of the big companies. He ended
               up being a late lottery pick at No. 9, but he’s one of the most athletic players
               in the draft class as a guard. Sneaker companies want to sign guards because
               of how often they have the ball. All eyes are always on them.

               ....

               Adidas has been there every step of the way for Smith, and it was expected
               that they’d have a bit of pull on him because of their past together. That
               obviously turned out not to be the case. Smith’s lottery position didn’t
               exactly help his cause, but Adidas missed out on an opportunity to sign one
               of the better talents in the draft class. It hurts them a bit more because now
               they’re on the outside looking in with this class.22

        132.    On July 4, 2017, after Smith Jr. signed the sneaker endorsement deal with Under

Armour, Gassnola sent a text message to Gatto, stating, “Wish you would tell Dennis to beat it.

The disrespect is out of line.”

        ii.    Racketeering Activity Involving the University of Kansas

        133.    Between 2015 and 2017, Adidas continued funneling bribe payments to secure

student-athletes’ attendance at Adidas-sponsored universities in violation of federal wire fraud,

money laundering, and sport bribery statues.

        134.    On information and belief, in or around October 2016 and continuing into at least

November 2017, Gatto, Adidas, and Gassnola conspired to illicitly transfer approximately $90,000

from Adidas to the mother of Billy Preston, a five-star recruit and McDonald’s All-American high

school basketball player, to secure his commitment to attend the University of Kansas—a Division

I school sponsored by Adidas.



22
        Michael D. Sykes, II, Dennis Smith, Jr. Spurns Adidas and Nike to join Under Armour, SBNATION.COM,
Aug. 8, 2017, available at https://www.sbnation.com/2017/8/8/16112342/dennis-smith-jr-under-armour-shoe-deal
(emphasis added).

                                                    45
     3:18-cv-03118-JFA          Date Filed 11/19/18     Entry Number 1        Page 48 of 85




       135.     On information and belief, the agreement to funnel payments to Preston’s mother

was made by Defendants Gatto, Adidas, Gassnola and others shortly after Preston unofficially

committed to the University of Kansas. These Defendants agreed to conceal the source of

payments by causing the money to be transferred indirectly to Preston’s mother from Adidas

through a series of installment payments from Gassnola’s AAU team. At Gatto’s direction,

Gassnola submitted sham invoices to Adidas requesting the funds using interstate wire

communication, which Adidas provided knowing that the money would be used to bribe Preston’s

mother to secure his commitment to the University of Kansas. On information and belief, the

Enterprise planned, discussed, and engaged in the following acts using interstate wire

communications:

              a. On September 30, 2016, Preston made an official recruiting visit to the University

                of Kansas and also attended the opening night of the Kansas men’s and women’s

                basketball practice on October 1 known as “Late Night at the Phog.” Jim Gatto and

                T.J. Gassnola also attended the event, as did Preston’s mother.

              b. That evening, Gassnola met with Preston’s mother in his room at the Olead Hotel

                and instructed her not to accept any offers of money from anyone other than Adidas.

                He then then offered her a bribe of $90,000 to ensure Preston would play for the

                University of Kansas men’s basketball team.

              c. The following morning, as Gassnola and Gatto were travelling to the airport,

                Gassnola recounted his conversation with Preston’s mother. Gatto instructed

                Gassnola to move forward with the payments.

              d. Gassnola subsequently emailed an invoice dated October 15, 2016 to Gatto in order

                to secure the first installment of the bribe payment. To paper over the true purpose



                                                 46
3:18-cv-03118-JFA      Date Filed 11/19/18      Entry Number 1        Page 49 of 85




       and recipient of the funds, Gatto and Gassnola agreed to describe the payment on

       the invoice as a “Basketball Team Tournaments Fee” for Gassnola’s AAU team,

       the New England Playaz.

     e. On October 21, 2016, Adidas wired $50,000 into the New England Playaz bank

       account.

     f. On or about October 31, 2016, Gassnola withdrew the $50,000 Adidas payment

       from the team’s account and, on November 1, 2016, personally delivered $30,000

       to Preston’s mother at a hotel room in Manhattan, New York.

     g. On November 9, 2016, Preston and his mother signed certain paperwork submitted

       to the University of Kansas in connection with Preston’s intention to enroll and

       accept an athletic scholarship from the school. In particular, Preston certified his

       understanding that in order “to qualify for this athletic aid, I must . . . [m]eet and

       maintain eligibility requirements for participation and financial aid established by”

       the NCAA and University of Kansas.

     h. On January 18, 2017, Adidas wired $90,000 to the New England Playaz bank

       account at Berkshire Bank, a portion of which was intended for Preston’s mother.

       To conceal the true purpose and recipient of the funds, Gatto and Gassnola

       described the payment on the invoice as “2017 1st Quarter Consultant Fee and T &

       E for 1st Quarter 2017.”

     i. On January 19, 2017, Gassnola withdrew $27,500 of those funds in cash. He then

       met Preston’s mother in a room at the SLS Las Vegas Hotel and gave her an

       envelope containing $20,000 in cash. Gassnola kept the remaining $7,500 for

       gambling and shopping expenses.



                                         47
     3:18-cv-03118-JFA          Date Filed 11/19/18       Entry Number 1        Page 50 of 85




              j. On February 24, 2017, Gassnola instructed his fiancée to wire $20,000 to Preston’s

                partner, Timcha Kirby. Gassnola told his fiancée to describe the payment on the

                wire transfer as “basketball camp.”

              k. Gassnola later told Gatto about the payment, and they agreed to use another sham

                invoice to secure the funds to reimburse Gassnola. Gassnola subsequently sent

                Gatto an invoice from himself, dated May 1, 2017, requesting payment from Adidas

                to the New England Playaz account at Berkshire Bank for a $70,000 “tournament

                activation fee.” Gassnola testified that this description was false and that he, Gatto,

                and Adidas intend a portion of the money to be paid to Preston’s mother.

              l. On May 31, 2017, Adidas wired $70,000 to the New England Playaz bank account

                at Berkshire Bank, a portion of which was intended for Preston’s mother.

              m. On June 14, 2017, Gassnola wired $15,000 from the New England Playaz account

                at Berkshire Bank to Preston’s mother.

              n. Adidas would make one more payment to Preston’s mother: in a text message dated

                Sept. 22, 2017, Gassnola informed Preston’s mother: “Have money for you, 4K.

                Gonna send it late today, early tomorrow when I get back from Atlanta.”

       136.     In and around August 2017, Adidas and other members of the Enterprise conspired

to secure through bribery the commitment of yet another top-rated high school basketball player

to the University of Kansas, Silvio De Sousa.

       137.     On August 8, 2017, University of Kansas assistant men’s basketball coach Kurtis

Townsend forwarded to Gassnola the contact information for De Sousa’s legal guardian, Fenny

Falmagne. The next morning, at 10:22 a.m., Gassnola texted Kansas head coach Bill Self with a

request: “Hall of Famer. When you have 5 minutes and your alone. Call me p.” Two hours later,



                                                  48
     3:18-cv-03118-JFA           Date Filed 11/19/18      Entry Number 1       Page 51 of 85




at 11:43 a.m., Coach Self called Gassnola on the telephone and they spoke for five minutes and

six seconds.

       138.      Later on August 9, 2017, beginning at 5:24 p.m., Gassnola and Coach Townsend

exchanged the following text messages:

               a. Gassnola to Townsend at 5:24 p.m.: “Hit me when u can”

               b. Townsend to Gassnola at 6:08 p.m.: “Coach self just talked to fenny let me know
                  how it goes.”

               c. Gassnola to Townsend at 6:08 p.m.: “I call no answer”

               d. Gassnola to Townsend at 6:08 p.m.: “I’ll do it again now”

               e. Townsend to Gassnola at 6:08 p.m.: “He was on with us.”

       139.      At the time, De Sousa’s legal guardian, Fenny Falmagne, had informed Gassnola

that he had received an illicit $60,000 payment from an unidentified booster for the University of

Maryland in return for a commitment to steer De Sousa to play basketball there (the University of

Maryland has an apparel contract with Under Armour). De Sousa’s guardian explained to

Gassnola, on information and belief, that De Sousa preferred to attend the University of Kansas,

but in order to do so the guardian would need to repay the illicit payments to the University of

Maryland booster.

       140.      Later on the evening of August 9, 2017, Gassnola and Coach Self exchanged the

following text messages:

               a. Gassnola to Self at 9:33 p.m.: “I talked with Fennie”

               b. Self to Gassnola at 9:34 p.m.: “We good?”

               c. Gassnola to Self at 9:34 p.m.: “Always. That’s was light work. Ball is in his court
                  now.”




                                                  49
     3:18-cv-03118-JFA          Date Filed 11/19/18        Entry Number 1    Page 52 of 85




              d. Self to Gassnola at 9:34 p.m.: “Spoke to Sean. All good.” [According to
                 prosecutors, Coach Self was referring to Kansas deputy athletic director Sean
                 Lester.]

              e. Gassnola to Self at 9:35 p.m.: “Will it be done by Tuesday Deadline ?”

              f. Self to Gassnola at 9:35 p.m.: “From what I was told yes”

              g. Gassnola to Self: “Great. Thank u boss”

       141.     At the time of the above exchange, Kansas and Adidas were in the midst of

negotiating an extension of Adidas’s apparel sponsorship agreement with the university. On

information and belief, Coach Self linked in his discussion with Gassnola the help that he was

getting from Adidas to bring him players such as De Sousa to the school’s extension of Adidas’s

sponsorship agreement.

       142.     On August 16, 2017, Coach Townsend forwarded to Gassnola a text message he

received from Fenny Falmagne. The forwarded text message was a conversation Falmagne had

with his boss, Jon Lasko. Lasko is a board member of the Under Armour-sponsored AAU team

called the Florida Vipers. De Sousa was a player on the Florida Vipers team.

           a. In the original message to Falmagne, Lasko writes: “Fenny, I am in Indiana and
              Coach Ostrum asked me for an update. They are super willing to do what it takes
              to recruit Silvio. Is that something of interest for us?” [Ostrum is an associate head
              coach of the Indiana University men’s basketball team.]

           b. Falmagne forwarded the message from Lasko to Coach Townsend and explained:
              “Coach, that’s my boss. Still pushing the issue, coach.”

           c. Coach Townsend then forwarded the message to Gassnola. Gassnola asked
              Townsend to explain its context. Townsend replied, “He needs to get out from
              under this guy. Doesn’t mean anything, I was sending you what he sent me”
              (emphasis added). On information and belief, “get out from under this guy” was a
              reference to Lasko (the board member of the Under Armour sponsored AAU team)
              and the attempt to pay back the University of Maryland booster.

       143.     On August 19, 2017, Gassnola and Coach Self exchanged more text messages. On

information and belief, Coach Self was reiterating his request for the Enterprise’s assistance in


                                                 50
     3:18-cv-03118-JFA            Date Filed 11/19/18    Entry Number 1        Page 53 of 85




securing top recruits to his team as a condition for his support of Adidas’s sponsorship agreement

with Kansas:

              a. Gassnola to Coach Self at 2:52 p.m.: “Hall of famer. Thank you for the help with
                 Getting this extension done. Thx brotha”

              b. Self to Gassnola at 2:53 p.m.: “I’m happy with adidas. Just got to get a couple of
                 real guys.”

       144.     In response to the above discussions between Gassnola and the Kansas coaches, the

Enterprise executed another criminal conspiracy involving wire fraud and sports bribery to secure

De Sousa’s commitment to the University of Kansas. On information and belief, the Enterprise

planned, discussed, and engaged in the following acts using interstate wire communications in

furtherance of that conspiracy:

           a. After speaking with De Sousa’s guardian, Gassnola informed Gatto of the situation

                regarding the need to repay $60,000 “to get Silvio’s guy out from under his deal

                they had with this booster from Maryland.” Gassnola testified that he told Gatto

                “what it was going to cost and what we had to do to get it done.”

           b. On Saturday, August 26, 2017, De Sousa and Falmagne made what the media

                described as a “surprise” official recruiting visit to the University of Kansas. Later

                that day, Coach Townsend forwarded to Gassnola a text message he received from

                Falmagne which read: “We are good to go We will commit tomorrow”

           c. On Sunday, August 27, 2017, De Sousa orally committed to play basketball at the

                University of Kansas.

           d. On Monday, August 28, 2017, Gassnola sent a text message to Gatto stating, “Silvio

                De Sousa commits to KU today.”




                                                  51
      3:18-cv-03118-JFA            Date Filed 11/19/18          Entry Number 1          Page 54 of 85




             e. On Wednesday, August 30, 2017, De Sousa officially signed with the University

                 of Kansas. Sports journalists covering college basketball described De Sousa’s

                 decision not to attend the University of Maryland and, instead, commit to Kansas

                 as a surprise: “His visit came out of nowhere and the whole process of recruiting

                 him was shorter than most. But that was all of the time Class of 2018, five-star big

                 man Silvio De Sousa needed to discover that Kansas was the right place for him.” 23

             f. On Thursday, August 31, 2017 at 4:21 p.m., Coach Self and Defendant Gatto had

                 a five-minute telephone conversation. The call was wiretapped by the FBI, but due

                 to a technical issue the conversation apparently was not recorded.

             g. On or about September 11, 2017, Gatto spoke with Gassnola by telephone. During

                 the call, Gassnola told Gatto “I have got to send this guy another 20 grand out on

                 Wednesday,” referring to Fenny Falmagne, “because I have got to get him out from

                 under this Under Armor deal,” (emphasis added).                  Gatto and Gassnola then

                 discussed how Adidas and Gatto would reimburse Gassnola for making the $20,000

                 payment.       They also discussed Gassnola’s expenses, including discussions

                 regarding Black Ops “underground” payments and whether to include those in

                 Gassnola’s expense reports. Gatto told Gassnola on the call, “Put it all down, put

                 everything down.”

             h. Less than two weeks later, on September 22, 2017, Adidas publicly announced the

                 extension of its sponsorship agreement with the University of Kansas. 24 Under the



23
        Mark Tait, KU Lands Commitment from 5-Star, 2018 Power Forward Silvio De Sousa, KUSPORTS.COM,
Aug. 30, 2017, available at http://www2 kusports.com/news/2017/aug/30/sources-ku-lands-commitment-5-star-
2018-power-forw/
24
        Press Release, Adidas America, Inc., Adidas and University of Kansas Announce an Extension in Their
Long-term Partnership (Sept. 22, 2017), available at https://news.adidas.com/US/Latest-News/adidas-and-university-
of-kansas-announce-an-extension-in-their-long-term-partnership/s/75f006e9-ed57-4ba1-b3fe-ddc1372145ff

                                                       52
      3:18-cv-03118-JFA         Date Filed 11/19/18       Entry Number 1        Page 55 of 85




               terms of the deal, Adidas would continue providing Kansas student-athletes with

               Adidas-branded footwear, uniforms, apparel, and accessories through 2031. The

               $191 million deal is the second largest Adidas sponsorship in college sports, and

               the largest in terms of total dollars paid to a school.

           i. On or about November 13, 2017, De Sousa and his guardian each signed certain

               paperwork submitted to the University of Kansas in connection with De Sousa’s

               intention to enroll and acceptance of an athletic scholarship from the school. In

               particular, De Sousa certified his understanding that in order “to qualify for this

               athletic aid, I must . . . [m]eet and maintain eligibility requirements for participation

               and financial aid established by” the NCAA and University of Kansas.

       145.    On information and belief, the payments made by Adidas to Billy Preston’s mother

and Silvio De Sousa’s guardian were designed to be concealed, including from the NCAA and

officials at the University of Kansas, among others, for the scheme to succeed and for the student-

athletes to appear eligible to receive an athletic scholarship. In furtherance of this scheme, Adidas,

Gatto, Gassnola and other members of the Enterprise made, intended to make, or caused or

intended to cause others to make false certifications to the University of Kansas and the NCAA

about the existence of the payments and known violations of NCAA rules, and for the University

of Kansas to award scholarship money to Adidas-sponsored athletes under false pretenses and to

interfere with the university’s ability to award scholarship funds in a manner consistent with

NCAA rules. These certifications included certifications by Billy Preston and Silvio De Sousa as

to their amateur status and compliance with NCAA amateurism rules and, on information and

belief, false certifications by Coach Self and Coach Townsend regarding their knowledge of

potential recruiting violations. On information and belief, University of Kansas administrators



                                                  53
      3:18-cv-03118-JFA         Date Filed 11/19/18      Entry Number 1       Page 56 of 85




outside of the athletic department have the final say on whether a student is eligible to receive an

athletic scholarship and those administrators would not have approved athletic scholarships to

Preston or De Sousa had they been aware of the bribe payments by Adidas.

       146.      Kansas played in 39 games during the 2017-18 season for which Preston and De

Sousa were recruited as players. Each of these games was publicly announced prior to its

occurrence.

       iii.      Racketeering Activity Involving the University of Miami

       147.      Upon information and belief, beginning in July 2017, Enterprise members Gatto,

Code, Augustine, Dawkins, and unknown others, conspired to illicitly funnel approximately

$150,000 from Adidas to the family of another student-athlete who was a top high school

basketball player in an effort to secure his commitment to play basketball at the University of

Miami. On information and belief, the Enterprise engaged in the following acts in furtherance of

that conspiracy:

              a. On or about August 9, 2017, Dawkins and Code discussed by telephone a plan to

                 pay money to the family of the high school recruit in order to secure his

                 commitment to play basketball at the University of Miami. During the call,

                 Dawkins and Code discussed the fact that a coach at the University of Miami would

                 need to telephone Gatto as part of the scheme. Dawkins told Code on the call that

                 the Miami coach “knows something gotta happen for it to get done.”

              b. A few days later, on August 11, 2017, Gatto and Code spoke by telephone about an

                 alleged request from the University of Miami coach that Adidas pay $150,000 to

                 the high school recruit in order to prevent him from committing to a different

                 university sponsored by a rival athletic apparel company that supposedly offered to



                                                 54
      3:18-cv-03118-JFA         Date Filed 11/19/18      Entry Number 1        Page 57 of 85




                 pay him $150,000. During the call, Code told Gatto that they had “another

                 [University of Louisville] situation” and that Miami coaches wanted to recruit this

                 high school player to join its 2018 team. Gatto confirmed that he had already

                 learned about the request from coaches at Miami for assistance in securing the

                 particular high school player’s commitment to attend the University of Miami, and

                 told Code that he had already spoken to the Miami coach about the player. During

                 the call, Gatto indicated Adidas’s willingness to pay money to the recruit’s family

                 to secure his commitment to Miami, but with respect to the $150,000 sum, Gatto

                 asked Code to try to negotiate the price down to $100,000.

              c. The University of Miami played 32 games during the 2017-18 season. Each of

                 these games was publicly announced prior to its occurrence.

        iv.      Racketeering Activity Involving the University of Louisville that Injured
                 Plaintiff Brian Bowen

       148.      By Spring 2017, the Enterprise’s scheme to funnel bribe payments to secure

student-athletes’ attendance at Adidas-sponsored universities escalated to larger dollar amounts.

       149.      By May 2017, Brian had not yet decided where he would attend college and play

Division I basketball.

       150.      Brian was a highly sought-after college prospect because he performed in the

classroom, on the court and was relentless in his pursuit to maximize his God-given athletic ability.

       151.      Under NCAA rules recruits like Brian are only allowed five (5) official visits to

Division I schools.

       152.      For many high school students five official visits would be more than enough visits

to allow them to make the best athletic and academic decision for their future. For Brian, however,




                                                 55
      3:18-cv-03118-JFA        Date Filed 11/19/18      Entry Number 1        Page 58 of 85




this rule handicapped him in his ability to fully assess each of the many schools that had offered

him a full scholarship.

       153.    Brian did not choose the University of Louisville as one of his five official visits.

This fact, upon information and belief, was not lost on the Defendants and led them to contact

Brian’s father about securing a commitment from Brian to play at the University of Louisville.

       154.    On May 18, 2017, Dawkins sent Merl Code a text message asking, “Any Adidas

schools that make sense for Bowen?” A few days later, Code responded to Dawkins: “don’t send

Bowen to Oregon. Call me.” The University of Oregon is a Nike sponsored school.

       155.    In the days that followed, and on information and belief, federal authorities

intercepted cellular telephone calls during which Defendants Gatto, Code, Sood, Gassnola,

Dawkins and unidentified others agreed to a request from an assistant coach at the University of

Louisville that Adidas bribe Brian’s father to ensure his son’s commitment to play at the University

of Louisville and to ensure his son would sign an endorsement deal with Adidas upon entering the

NBA. During one of those conversations, Gatto asked Code, “What do we do with Bowen? A

hundred?”

       156.    On May 30, 2017, Dawkins and Code spoke on the telephone. Dawkins said, “Tell

Jim [Gatto]. Let’s get it done. I have to discuss with you the set up in the a.m.” At no time ever,

however, had Plaintiff hired or authorized Dawkins or anyone else to act in any capacity as a sports

agent or to secure his admission to any university in exchange for any benefit.

       157.    The following day, May 31, 2017, Dawkins sent a text message to Code: “The deal

is pretty much done. Just need to get everything lined up with Gatto and we can get scholarship

papers signed. I can hold off Oregon, I’m pretty sure.” Code responded minutes later: “It’s done.

We just need to get the letter of intent signed, not just the scholarship papers.” Although the



                                                56
      3:18-cv-03118-JFA        Date Filed 11/19/18       Entry Number 1       Page 59 of 85




deadline for a college basketball recruit to sign a “letter of intent” had long since passed, on

information and belief, Code wanted Brian to sign such a letter because doing so would commit

him in writing to the University of Louisville (and, therefore, Adidas).

       158.    That same day, Gassnola sent a text message to Dawkins stating, “Bowen needs to

commit this evening.”

       159.    On June 3, 2017, Brian announced publicly that he would attend the University of

Louisville. Brian’s decision to attend the University of Louisville came after he visited its campus,

where he met with Coach Pitino, assistant coaches Kenny Johnson and Jordan Fair, and other

members of the university’s athletic department. While there, the athletic department informed

him that he was eligible to play Division I basketball and offered him a spot on the basketball

team. Believing the coaches and athletic department officials were acting in good faith, and relying

on their representations regarding his NCAA eligibility, Brian accepted the offer. Furthermore,

on June 1, 2017, Brian entered into a student-athlete financial aid contract with the University.

This legally binding contract represented, among other things, a property interest that Brian

possessed and was entitled to enjoy free from the Defendants’ interference or harm.

       160.    Brian had no knowledge of the Adidas bribery scheme and had no reason to believe

that Adidas and its co-conspirators were engaged in criminal acts to secure his commitment to the

University of Louisville.

       161.    Upon information and belief, Adidas was expected to record the $100,000 payment

to Brian’s father “off the books,” as that was the manner in which prior dealings with Defendant

Code had been handled by Adidas. But prior to making the bribe payment, Gatto and Code needed

to generate a sham purchase order and invoice to mask the illegal payment on Adidas’s financial

records so it could not be traced back to the company if it were to ever come to light.



                                                 57
      3:18-cv-03118-JFA        Date Filed 11/19/18        Entry Number 1   Page 60 of 85




       162.    On June 5, 2017, Code sent Gatto a sham invoice from the Karolina Khaos AAU

team based in South Carolina for $25,000 in travel expenses. Gatto approved this invoice for

payment knowing it was false and sent it to Adidas’s marketing finance department for payment.

       163.    On June 19, 2017, Gatto forwarded a second invoice from the Karolina Khaos AAU

team for $5,000 to the Adidas marketing finance department for payment knowing it was false.

Gatto told the recipient, “I sent you an invoice last week for them, was for something else. This

is for some travel, can you please process this one as well.”

       164.    On June 22, 2017, the marketing finance department sent an email response to Gatto

informing him that the Karolina Khaos team could not be found in the company’s vendor payment

system and that it would need to be registered as a vendor before the invoice could be processed.

Gatto subsequently informed Code of the problem.

       165.     Code then asked Sood, Dawkins, and an unidentified FBI undercover agent

referred to as Jeff DeAngelo, who was posing as a financial backer for a new sports management

business that Dawkins and Sood were forming called Loyd Inc, to make an initial $25,000 payment

to Brian’s father on Adidas’s behalf with the understanding that it would later be reimbursed by

Adidas. In particular, on or about July 7, 2017, Dawkins and Code discussed this plan on a

telephone call that was picked up on the FBI’s wiretap:

           a. Code told Dawkins that he had “bad news” about the payment from Adidas,

               explaining that “my group gets [] an email about the invoice” that “ask[s] for all

               these PO numbers and vendor numbers and blah blah blah blah blah.”

           b. Code explained that he had expected Gatto and Adidas to have handled the bribery

               payment “off the books,” noting that he had received such payments earlier that

               year that “didn’t go through the system.”



                                                58
     3:18-cv-03118-JFA         Date Filed 11/19/18       Entry Number 1      Page 61 of 85




           c. Code then informed Dawkins that he had tried to submit a sham invoice to Adidas

               for the bribe payment, but when he submitted the invoice “for the whole [University

               of Louisville] situation,” Adidas “didn’t have a record of [the] organization in the

               system.” Code described how he would have to “create a vendor number” and then

               a “purchase order” to justify the request for bribe money. Consequently, they

               would not have access to the funds for several weeks.

           d. Code lamented to Dawkins that Gatto should have “flex[ed] his muscle and

               push[ed] it though the system, but that’s obviously not what’s happening.” Code

               then asked whether Dawkins could arrange for Sood or DeAngelo to make an initial

               payment to Brian’s father. Code told Dawkins that Adidas would reimburse them

               for the initial payment.

       166.    Upon information and belief, on or about July 10, 2017, Code, Sood and DeAngelo

spoke on a telephone call regarding the need for DeAngelo to fund the initial $25,000 payment.

Code explained that sham arrangements like this are how athletic apparel companies like Adidas

mask payments to high-school athletes in order to get around NCAA rules. Code further admitted

that the rationale behind Adidas making such payments was to ensure not only that a targeted high-

school athlete would attend an Adidas-sponsored university, but also that the athlete would sign

an endorsement deal with Adidas when he entered the NBA. In particular:

           a. Code, Sood, and DeAngelo discussed the possibility that DeAngelo would “front”

               the money needed to make the first $25,000 payment because, according to Code,

               “long story short, it’s gotta go through some processes at Adidas and steps and what

               have you, and it takes a while, so we’re talking another two to three weeks before

               it really runs through the corporate structure.”



                                                 59
3:18-cv-03118-JFA      Date Filed 11/19/18      Entry Number 1        Page 62 of 85




    b. Code suggested to Sood and DeAngelo that “for cleanliness and lack of questions,”

       the bribe payment should be in cash.

    c. Code also confirmed the rationale for the bribe was to ensure that Brian would sign

       an endorsement contract with Adidas and Dawkins’s new company when he

       entered the NBA.

    d. DeAngelo agreed to front the initial $25,000 payment and Code confirmed that

       Adidas could reimburse the payment in “a number of ways.”

    e. Code told Sood that Adidas could not reimburse Loyd Inc. directly, but the payment

       would have to be funneled through a “501(c)(3)” and then the 501(c)(3)

       organization would pass it to Brian’s father.

    f. Code also told Sood and DeAngelo that “you guys are being introduced to . . . how

       stuff happens with kids and getting into particular schools and so this is kind of one

       of those instances where we needed to step up and help one of our flagship schools

       in [Louisville], you know, secure a five star caliber kid. Obviously that helps, you

       know, our potential business . . . and that’s an Adidas-sponsored school.”

    g. Highlighting Defendant’s intent to defraud the university, Code explained that by

       funneling the money through third-party companies, Adidas was “not engaging in

       a monetary relationship with an amateur athlete,” rather, “we’re engaging in a

       monetary relationship with a business manager, and whatever he decides to do with

       it, that’s between him and the [student-athlete’s] family.” Code added, “we can’t

       get involved directly in those kinds of situations and scenarios.”




                                         60
     3:18-cv-03118-JFA         Date Filed 11/19/18     Entry Number 1       Page 63 of 85




       167.     Upon information and belief, on July 12, 2017, the undercover FBI agent known as

Jeff DeAngelo traveled to Sood’s office in Princeton, New Jersey and gave him an envelope

containing $25,000 in cash.

       168.     Sood then confirmed to Dawkins that he received the cash. The same day, Dawkins

sent Sood a text message stating, “OK. Cool. Give him [Bowen, Sr.] 19,400, put the rest in my

account.”

       169.     On July 13, 2017, Sood drove to a parking lot of an office building in Morristown,

New Jersey to meet Bowen, Sr. and gave him $19,400 in cash.

       170.     Upon information and belief, during a telephone call on July 14, 2017 between

Sood and Dawkins, Sood confirmed that he provided Brian’s father the bribe money and expressed

his belief that by doing so he had secured Brian’s commitment to attend the University of

Louisville and commitment to retain a new sports management company that Dawkins and Sood

were forming.

       171.     On the July 14 call, Dawkins explained to Sood that if Brian was a “one and done”

player, meaning that if he played only one year of Division I men’s basketball before entering the

NBA draft, “he may be top 20” pick in the draft, but if Brian played two years of Division I

basketball he “should be a top ten pick.”

       172.     On or about July 24, 2017, federal authorities recorded a call between Code and

Dawkins discussing how Gatto and others at Adidas intended to reimburse the initial $25,000

installment of the bribe and make payment on the balance. Dawkins told Code that he did not

want anything “funky” to happen to the funding. Code agreed, telling Dawkins that he might have

to “lean on” another senior executive at Adidas to finance the payments. Code and Dawkins also

discussed that Gatto and others at Adidas were accounting for the unlawful bribe payment by



                                                61
        3:18-cv-03118-JFA      Date Filed 11/19/18      Entry Number 1        Page 64 of 85




booking it on Adidas’s records as a payment to the Karolina Khaos AAU team that is affiliated

with Code. When Dawkins expressed surprise that Adidas was recording some of the bribe

payments on its books at all, Code reassured him that Gatto had identified it “as a payment to my

team, to my organization, so it’s on the books, [but] it’s not on the books for what it’s actually

for.”

         173.   On August 1, 2017, the Karolina Khaos AAU team received an incoming wire

transfer of $30,000 from Adidas. The same day, a $25,000 check issued from the Wells Fargo

bank account belonging to the Karolina Khaos AAU team was deposited into Dawkins’s Loyd Inc.

account at Bank of America. In an apparent effort to obscure its illegal purpose, and at Code’s

direction, the memo line of the $25,000 check identified it as a payment for “consulting fees.”

         174.   Upon information and belief, in a telephone call on or about August 16, 2017,

Dawkins confirmed to the undercover FBI agent known as Jill Bailey that Code had reimbursed

Dawkins on behalf of Adidas through a payment to Dawkins’s Loyd Inc. account. During that

call, Dawkins also told Bailey that he was in the process of signing family members who received

Adidas bribe money to agreements because “I want us as protected as possible across the board,”

adding that,” obviously we have to put funding out, and obviously some of it can’t be completely

accounted for on paper because some of it is, whatever you want to call it, illegal.”

         175.   On information and belief, Gatto and Code started making plans in mid-September

2017 to create another sham invoice to cover a second $25,000 installment of the bribe payment

that was to be made to Brian’s father in November 2017. On or about September 13, 2017, federal

authorities recorded a telephone call between Gatto and Code in which they discussed plans for

the additional bribe payments to be made by Adidas. During that call, Gatto told Code that in

order to prepare for a second payment in November 2017, they should “get the invoice in now,”



                                                62
      3:18-cv-03118-JFA         Date Filed 11/19/18      Entry Number 1        Page 65 of 85




adding that “it’s probably going to take a month, haha, in our system . . . Let’s just get that out of

the way now.” Gatto noted that they would “figure out the other fifty [thousand] in ’18.”

       176.    Gatto and Code were arrested before the second payment could be made.

       177.    The agreed upon $100,000 series of payments to Brian’s father from Adidas was

designed to be concealed, including from Brian, the NCAA, and officials at the University of

Louisville, for the scheme to succeed and for Brian to appear to be eligible to receive an athletic

scholarship. In furtherance of this scheme, Adidas, Gatto, Rivers, Gassnola and other Enterprise

participants knowingly made, intended to make, or caused or intended to cause others to make

false certifications to the University of Louisville and the NCAA regarding the existence of the

$100,000 bribe and known violations of NCAA rules, and for Louisville to award scholarship

money to an Adidas-sponsored athlete under false pretenses and to interfere with the school’s

ability to award scholarship funds in a manner consistent with NCAA rules. These certifications

included a certification by Brian as to his amateur status and compliance with NCAA amateurism

rules and, on information and belief, false certifications by Coach Johnson and Coach Fair

regarding their knowledge of potential recruiting violations. On information and belief, University

of Louisville administrators outside of the athletic department have the final say on whether a

student is eligible to receive an athletic scholarship and those administrators would not have

approved an athletic scholarship to Brian had they been aware of the bribe payments to his father

by Adidas and Coach Johnson.

       178.    Upon information and belief, Brian Bowen was not the only student-athlete whom

the Enterprise improperly sought to steer to the University of Louisville via the bribery scheme

with the expectation that he would sign an endorsement deal with Adidas when he entered the

NBA. On or about July 27, 2017, federal authorities recorded a meeting in a Las Vegas hotel room



                                                 63
     3:18-cv-03118-JFA        Date Filed 11/19/18     Entry Number 1        Page 66 of 85




between Jeff DeAngelo, Dawkins, co-conspirator Brad Augustine, an unidentified assistant

basketball coach for the University of Louisville (“Coach-1”), which on information and belief is

Jordan Fair, and FBI informant Marty Blazer, during which the five men discussed their plans to

bribe the family of a high school recruit who was playing for Augustine’s “1 Family” AAU team

and expected to graduate in 2019. As Dawkins explained, the money would “get this kid to,”

attend the University of Louisville with the expectation that “the kid will come back to us,”

referring to himself and the sports management business he was forming with of Sood. Further,

on information and belief, during the Las Vegas meeting:

           a. Dawkins noted that because Louisville was already on probation with the NCAA,

              they would have to be particularly careful with how they passed money to the high

              school recruit’s family. Coach Fair agreed, stating “we gotta be very low key.”

           b. Augustine stated that Adidas, which sponsored the second player’s AAU team,

              would be supportive of the plan, while Dawkins concluded that their plan to funnel

              money to the high school player’s family in exchange for the player’s commitment

              to attend the University of Louisville and to sign with Dawkins and Adidas “works

              on every angle. We have Merl [Code] at [Adidas], we have Brad [Augustine] out

              with the kid,” and, nodding at Coach Fair, “we have [the University of Louisville].”

           c. Dawkins, DeAngelo, and Augustine then discussed the logistics of funneling bribe

              payments from Adidas to the recruit’s family. Augustine suggested the “easiest

              way” would be to send the money to a non-profit set up for Augustine’s 1 Family

              team, but that he would also accept cash. DeAngelo then handed Augustine an

              envelope containing $12,700 in cash and explained to Coach Fair that it would




                                               64
      3:18-cv-03118-JFA        Date Filed 11/19/18      Entry Number 1        Page 67 of 85




               “mak[e] [Louisville] and your program happy in the sense that the kid is . . . going

               to Louisville, and after Louisville, he’s gonna come back to us.”

           d. After Coach Fair left the hotel room, Dawkins and the others spoke about the

               scheme to bribe Plaintiff Bowen’s father.

       179.    The University of Louisville played 33 games during the 2017-18 regular season.

Each of these games was publicly announced prior to its occurrence.

C.   Money Laundering Conspiracy in Furtherance of the Enterprise’s Predicate Acts

       180.    In executing the bribery scheme described above, the Adidas Bribery Enterprise

participants conspired to knowingly conduct and attempt to conduct financial transactions

affecting interstate commerce involving the proceeds of specified unlawful activity—i.e., wire

fraud, sports bribery, and tax fraud—knowing that the transactions were designed in whole or in

part to conceal and disguise the nature, location, source, ownership and control of the proceeds of

such unlawful activity and knowing that the funds involved represented proceeds of some form of

unlawful activity.

       181.    As set forth above, and on information and belief, the Enterprise has engaged in

predicate acts of racketeering for years, including in the period when informant Marty Blazer first

learned of the criminal conduct.

       182.    Specifically, and in the words one of Adidas’s sneaker industry competitors,

“[A]didas achieved valuable marketing advantages as the players subject to its bribes wore

[A]didas’s products, impliedly suggesting that such products have superior style or performance

characteristics. [A]didas thereby unfairly and illegally boosted its goodwill, image, and reputation

and affected consumer preferences—both in the athletic performance and athletic fashion footwear

markets and in the overall footwear market where both companies [Adidas and Skechers]



                                                65
      3:18-cv-03118-JFA        Date Filed 11/19/18       Entry Number 1       Page 68 of 85




compete.” Skechers USA, Inc. v. Adidas America, Inc., No. 2:18-cv-03882, C.D. Cal. May 9, 2018

(ECF No. 1 ¶ 4).

       183.    Upon information and belief, as a result of affecting consumer preferences through

its unlawful bribery and market boosting efforts, Adidas generated additional proceeds from sales

of apparel and footwear that it would not have received had it not engaged in the criminal acts of

racketeering described herein—money that the Adidas Bribery Enterprise participants then

converted to cash through their sham invoicing scheme and illegally directed to the next round of

prospective student-athletes at Adidas-sponsored universities.

       184.    To conceal its redeployment of these proceeds, the Enterprise laundered these funds

through bank accounts controlled by AAU grassroots basketball teams affiliated with the Adidas

brand and controlled by Defendants Code, Gassnola, and other AAU Basketball Participants. The

purpose of laundering the funds through AAU grassroots basketball teams was to conceal the

source of the funds before they were delivered to families of student-athlete recruits so there would

be no apparent linkage to Adidas.

       185.    Among the AAU basketball teams that the Enterprise conspired to launder Adidas’s

proceeds through are the Karolina Khaos, based in South Carolina, the New England Playaz, based

in Massachusetts, and 1Family, based in Florida.

       186.    On information and belief, each of these teams are registered as tax-exempt

charitable organizations under section 501(c)(3) of the Internal Revenue Code.

       187.    For example, Defendants attempted to launder money to be paid to Plaintiff’s father

by creating and paying sham invoices ostensibly from the Karolina Khaos AAU team. In June

2017, Ricky Robertson, the director of basketball operations for the Karolina Khaos and manager

of its finances, met with Defendant Code at Robertson’s church. During the meeting, Code



                                                 66
      3:18-cv-03118-JFA        Date Filed 11/19/18      Entry Number 1       Page 69 of 85




informed Robertson that “there would be some extra money coming” into the team’s bank account

and to let Code know when the money arrived. Code did not inform Robertson of the purpose of

the incoming funds.

       188.    On June 5, 2017, Code sent an email to Gatto that included as an attachment an

invoice from the Karolina Khaos for $25,000 in travel team expenses, which Gatto then approved

and forwarded to Adidas’s marketing finance department for payment.

       189.    On June 19, 2017, Gatto sent a second email to the marketing finance department

with another invoice from the Karolina Khaos for $5000. Gatto told the recipient, “I sent you an

invoice last week for them, was for something else. This is for some travel, can you please process

this one as well.”

       190.    On June 22, 2017, the marketing finance department sent an email response to Gatto

stating, “I cannot find these guys in the system. We will need to set them up as a vendor. Do you

need the forms?”

       191.    On July 6, 2017, Merl Code sent an email to Adidas’s basketball sports marketing

department, copying Robertson, that included as an attachment an invoice labeled “Karolina

Khaos, July travel expenses, Adidas invoice 2017.” The invoice, dated June 18, 2017, indicated

it was from the Karolina Khaos, care of Robertson, to Jim Gatto. The invoice included a false

description of “July travel team expenses” in the amount of $30,000. In fact, Robertson never

requested a $30,000 payment from Adidas for July travel team expenses.

       192.    In a July 6, 2017 email, Gatto and the marketing finance department discussed that

Code combined the original $25,000 and $5,000 invoices together into a revised, single invoice

for $30,000. Gatto signed and approved the revised $30,000 invoice for payment.




                                                67
     3:18-cv-03118-JFA        Date Filed 11/19/18      Entry Number 1          Page 70 of 85




       193.    On July 26, 2017, the marketing finance department emailed Gatto, “Sent it in

today. They should be seeing payment soon.”

       194.    On August 1, 2017, Adidas deposited $30,000 into the Wells Fargo bank account

of the Karolina Khaos AAU team. Robertson did not know why Adidas deposited funds into his

team’s account.

       195.    On the same day, and at Defendant Code’s direction, Robertson wrote a check in

the amount of $25,000 from the Karolina Khaos account to Loyd Inc.—a company created by

Dawkins and Sood and the undercover FBI agents. Robertson and Code exchanged text messages

that day, including images of a receipt for the $25,000 check deposit into the Loyd Inc. account

and information regarding when the funds deposited into the Loyd Inc. account would be available.

       196.    On the same day, Code sent a text message to Dawkins that included an image of

the deposit receipt into the Loyd Inc. bank account that Dawkins controlled.

       197.    On the same day, and at Defendant Code’s direction, Robertson withdrew $5,000

in cash from the Karolina Khaos account and delivered it to Code at a barber shop in Greenville,

South Carolina.

       198.    On September 13, 2017, as described above, Gatto and Code spoke on the telephone

regarding a second invoice from the Karolina Khaos. The following day, Merl Code sent an email

to Gatto, copying Robertson, that included as an attachment an invoice labeled “Karolina Khaos,

November travel expenses, Adidas invoice 2017.” In the email, Code wrote to Gatto: “Per our

discussion, I’m sending over the invoice requested for submission and processing.”

       199.    The invoice, dated September 18, 2017, was marked from the Karolina Khaos to

Jim Gatto. The invoice included a false description of “November travel team expenses” in the

amount of $25,000. In fact, Robertson never requested a $25,000 payment for November travel



                                               68
     3:18-cv-03118-JFA         Date Filed 11/19/18      Entry Number 1       Page 71 of 85




team expenses, had no team travel planned in November 2017, and the team played no games in

November 2017. Gatto approved the invoice for payment.

       200.    On September 20, 2017, Adidas deposited $25,000 into the Wells Fargo bank

account of the Karolina Khaos AAU team.

       201.    On or about September 20, 2017, Code and Robertson exchanged text messages in

which Code asked Robertson, “Did you get a payment confirmation email” and Robertson replied,

“No, not yet.” Code and Robertson also spoke on the telephone regarding the funds.

       202.    On September 21, 2017, at Code’s direction, Robertson drafted a check in the

amount of $25,000 from the Karolina Khaos Wells Fargo account to Loyd Inc., wrote “consulting

fees” in the memo line of the check, and delivered the check to a local Bank of America branch.

At the time he wrote the check, Loyd Inc. had never provided consulting services to the Karolina

Khaos team.

       203.    On the same day, Code sent a text message to Dawkins that included an image of a

receipt for the $25,000 deposit into the Loyd Inc. bank account that Dawkins controlled. On

information and belief, those funds were to be paid by Defendants to Plaintiff’s father as the next

installment of the $100,000 bribe and would have been paid but for Defendants’ arrests on

September 25, 2017.

       204.    Another example of the Enterprise’s money laundering activity in furtherance of its

racketeering activity involves the New England Playaz AAU team controlled by Defendant

Gassnola. On information and belief, the contract between Adidas and the New England Playaz

called for the team to receive $70,000 annually in bona fide sponsorship funds. Between January

2016 and August 2017, however, Adidas funneled $761,810 through the team’s bank account. The

following exemplar fictitious invoices were paid by Adidas:



                                                69
      3:18-cv-03118-JFA        Date Filed 11/19/18      Entry Number 1        Page 72 of 85




            a. October 15, 2016 invoice for $50,000 submitted to Adidas by Gassnola on behalf

               of the New England Playaz for tournament fees;

            b. January 4, 2017 invoice for $90,000 submitted to Adidas by Gassnola on behalf of

               the New England Playaz for a first quarter 2017 consultant fee and first quarter

               travel and expenses;

            c. May 1, 2017 invoice for $70,000 submitted to Adidas by Gassnola on behalf of the

               New England Playaz for a tournament fee.

        205.   Gassnola also submitted sham invoices directly to Adidas for reimbursement to him

personally for consulting services and expenses, totaling $239,521.67 in a single period. Further

examples of the wire fraud involving Adidas and the New England Playaz is set forth earlier in

this Complaint.

        206.   On information and belief, each of these invoices were reviewed and approved by

the Adidas Participants, including Gatto, Rivers, and Code, and were in fact paid by Adidas. On

information and belief, the Adidas Participants were aware that the true purpose of these sham

invoices payments was to secure funds for the Enterprise’s racketeering activity and not for

legitimate AAU team expenses.

        207.   On information and belief, the money funneled through these sham invoices was

directed to and made available for use by the Adidas Bribery Enterprise in its unlawful racketeering

activity.

        208.   On information and belief, one of the reasons the Enterprise was able to easily

launder money from Adidas to the families was due to intentionally loose oversight and lack of

meaningful financial controls over Adidas’s finances. Plaintiff is informed and believes that,

within Adidas, the marketing finance department routinely approves for payment invoices that are



                                                70
      3:18-cv-03118-JFA         Date Filed 11/19/18      Entry Number 1        Page 73 of 85




marked with Defendant Gatto’s signature, regardless of the dollar amount requested or the

reasonableness of the expense.

       209.    On information and belief, Adidas’s U.S. sports marketing budget is intentionally

inflated so that it includes funds to be used for the Enterprise’s bribery scheme. These funds are

allocated to the discretionary portion or “flex” portion of the basketball marketing budget. On

information and belief, Adidas and its executives purposefully maintained a large, discretionary

budget for its basketball marketing group in order to facilitate payment of the sham invoices.

       210.    For example, although AAU basketball tournament fees average around $500, the

marketing finance department approved sham invoices for tournament fees more than 100 times

that amount, including the May 1, 2017 invoice from the New England Playaz for a $70,000

tournament fee.

       211.    When such payments are approved for payment, Adidas’s marketing finance

department assigns the payment a budget code. On information and belief, this budget code is

used to track and aggregate expenses by category for financial and tax reporting purposes. Thus,

when payment on a fictitious invoice is assigned to a budget code reserved for a legitimate activity,

Adidas’s financial books and records are rendered inaccurate and unreliable.

       212.    Further, on information and belief, when Adidas launders bribe money through the

AAU teams and assigns a corresponding budget expense code to those funds as payments made to

501(c)(3) charitable organizations, an improper tax benefit is created, resulting in inflated earnings

and a material understatement of the company’s tax expense.

       213.    Had Adidas properly recorded the bribe payments on its books, a tax on such

payments would be due and owing. On information and belief, however, Adidas knowingly

improperly recorded its money laundering activity with the intent of avoiding such tax liabilities.



                                                 71
      3:18-cv-03118-JFA        Date Filed 11/19/18      Entry Number 1        Page 74 of 85




As a consequence, the avoidance of tax liability made more funds available to be deployed for use

by the Enterprise.

       214.    Over the course of years and, on information and belief, after millions of dollars in

bribe money has been laundered through the company by the Enterprise and improperly recorded

on the company’s books and records, Adidas’s knowing participation in the racketeering activity

likely had a material effect on the company’s financial statements.

       215.    Thus, on information and belief, through the fictitious invoicing scheme that is part

and parcel of the Enterprise’s racketeering activity, Adidas knowingly committed tax fraud,

cheating the federal government out of significant tax revenue as well as causing the recipients of

those funds, such as Dawkins, Gassnola and Code, to similarly underreport income for tax

reporting purposes.

       216.    But for the arrests of Defendants Gatto, Code, Dawkins and several of their co-

conspirators, the Adidas Bribery Enterprise’s scheme to exploit the careers of young basketball

players in order to gain market share in the competitive sneaker industry would have continued

indefinitely, as the illegal conduct engaged in by the Enterprise—namely sports bribery, wire

fraud, and money laundering—had been a consistent and successful tactic for Adidas for years and

had no defined endpoint in sight. By targeting the parents of young student-athletes, the Enterprise

posed a special threat to their social well-being and that of their children. Even those student-

athletes whose eligibility was not impacted by the Adidas Bribery Enterprise but whose on-court

performance and records were inevitably altered by Adidas’s unlawful influence on the college

basketball games they played in, suffered a loss.

       217.    The significance of the racketeering activity described herein, and the seriousness

to which Defendants pursued this illegal scheme, is reflected in statements (perhaps hyperbole, but



                                                72
      3:18-cv-03118-JFA         Date Filed 11/19/18      Entry Number 1        Page 75 of 85




nonetheless disturbing) made by Defendants Dawkins and Code to undercover FBI agents in a

meeting held in New York that was surreptitiously video recorded by the government (as depicted

in the still image below):




          Merl Code: “I’m surprised there aren’t more murders in our space.”


          Christian Dawkins: “There really should be.”


                                         COUNT I
Violation of § 1962(c) of the Racketeer Influenced and Corrupt Organizations Act (RICO)
                  Provisions of the Organized Crime Control Act of 1970
                                  Against All Defendants

          218.   Plaintiff incorporates by reference all preceding paragraphs as if fully set forth

herein.

          219.   At all relevant times, Defendants were each “persons” within the meaning of 18

U.S.C. § 1961(3).




                                                 73
      3:18-cv-03118-JFA          Date Filed 11/19/18     Entry Number 1        Page 76 of 85




        220.    At all relevant times, as described in above, the Adidas Participants, Athlete

Advisor Participants, Division I Basketball Participants, and AAU Basketball Participants formed

the Adidas Bribery Enterprise.

        221.    At all relevant times, all Defendants were “persons . . . associated with” the Adidas

Bribery Enterprise within the meaning of 18 U.S.C. § 1962(c).

        222.    At all relevant times, the Adidas Bribery Enterprise was engaged in a pattern of

activity that affected interstate commerce.

        223.    At all relevant times, as described above, in furtherance and for the purpose of

executing the described bribery scheme, the Defendants, acting personally or through their agents

or co-conspirators, conducted the affairs of the Adidas Bribery Enterprise through a pattern of

racketeering activity, as that term is defined in 18 U.S.C. § 1961(5). The goal of the racketeering

activity was to conduct the affairs of the Adidas Bribery Enterprise in a manner that illegally and

secretly funneled money to the families of prospective student-athletes, including Plaintiff’s father.

Defendants and their co-conspirators unlawfully sought to benefit from, and did benefited from,

these illegal acts.

        224.    The racketeering activity, consisting of predicate acts found in 18 U.S.C. § 1961(1),

include repeated acts of wire fraud in violation of 18 U.S.C. §§ 1341 and 1343 as well as aiding

and abetting the commission of those predicate acts. Each wiring communication incident to

carrying out the fraudulent scheme—to or from Adidas, to or from the University of Louisville, to

or from the parents or guardians of student-athletes, or by and among the conspirators—constituted

a separate violation of the law. Each use of the wires to transmit or exchange bribery payments

by and among the conspirators and to cover up the fraudulent scheme also constituted a separate




                                                 74
      3:18-cv-03118-JFA         Date Filed 11/19/18      Entry Number 1        Page 77 of 85




violation of the law. And each such violation directly and proximately resulted in Plaintiff’s loss

of NCAA eligibility and concomitant foreseeable economic injury.

       225.    Additional racketeering activity, consisting of violations of the federal sports

bribery statute, 18 U.S.C. § 224, includes Defendants’ serial use of bribery to influence the

composition of Adidas-sponsored Division I men’s basketball teams, which formed a pattern of

racketeering activity that directly and proximately caused each affected student-athlete to lose their

eligibility to play Division I basketball for any NCAA member institution. Each of the Enterprise’s

overt acts of sports bribery, and conspiracies to carry into effect its sports bribery scheme, to

influence Division I men’s basketball teams constitutes a separate violation of the law. Defendants

use of bribery and attempts at bribery to influence in any way the University of Louisville men’s

basketball games during the 2017-18 season directly and proximately caused Plaintiff’s loss of

NCAA eligibility and resulted in concomitant foreseeable economic injury to him.

       226.    Additional racketeering activity consists of violations of the federal money

laundering statute, 18 U.S.C. §§ 1956 and 1957. Defendants knowingly and repeatedly used

financial transactions to funnel bribe payments from Adidas to the families of student-athletes

using proceeds of the Enterprise’s unlawful activity. Defendants engaged in such financial

transactions, many of which were in amounts greater than $10,000, with the intent to promote the

carrying on of the Adidas Bribery Enterprise and with knowledge that the transactions were

designed to conceal and disguise the nature, location, source, ownership and control of the money

generated by Adidas through the Enterprise’s unlawful activities. Additionally, Defendant Adidas

knowingly participated in the money laundering activity with knowledge that by using sham

invoices to facilitate bribe payments it was actively engaging in tax evasion and tax fraud. Each

financial transaction using proceeds of the Enterprise’s illegal conduct to bribe families of student-



                                                 75
      3:18-cv-03118-JFA         Date Filed 11/19/18        Entry Number 1         Page 78 of 85




athletes constitutes a separate violation of the law. And each such money laundering violation

made for the purpose of securing Plaintiff’s attendance at the University of Louisville directly and

proximately resulted in Plaintiff’s loss of NCAA eligibility and directly and proximately caused

foreseeable economic injury to Plaintiff.

        227.    As a direct and proximate consequence of each of the predicate acts of racketeering

activity outlined above and related to Plaintiff Brian Bowen, Plaintiff suffered damages, including

but not limited to the following: (1) loss of eligibility to play Division I basketball at the University

of Louisville; (2) suspension from the University of Louisville men’s basketball team following

the public disclosure of Defendants’ criminal fraud; (3) forced removal from the University of

Louisville men’s basketball team after it announced publicly via Twitter that “Brian Bowen will

not play at the University of Louisville;” (4) concomitant financial and social costs arising from

his removal from the University of Louisville’s men’s basketball team; (5) lost property interest

in his Athletics Financial Aid Agreement for Student-Athletes with the University of Louisville;

(6) costs incurred with applying for and trying out for other Division I men’s basketball teams

mid-season in hopes of continuing as a student-athlete at another NCAA institution, including

relocation costs to South Carolina; (7) loss of eligibility to play Division I basketball at any NCAA

member institution; (8) lost opportunity to enjoy the benefits and experience as a student-athlete

at any NCAA member institution and associated impact on lifetime earnings; (9) loss of ability to

develop basketball skills at the highest level of amateur competition as a Division I athlete; (10)

lost opportunity to enter the NBA draft as a first or second round draft pick after only one or two

years of experience playing Division I basketball and associated impact on his lifetime career

earnings; (11) costs incurred with obtaining alternative employment as a professional basketball

player in Sydney, Australia, including relocation costs; (12) attorney’s fees and costs incurred by



                                                   76
      3:18-cv-03118-JFA         Date Filed 11/19/18       Entry Number 1        Page 79 of 85




Plaintiff in connection with the federal government’s investigation of Defendants’ criminal

conduct; and (13) attorney’s fees and costs incurred in bringing this action.


                                         COUNT II
Violation of § 1962(d) of the Racketeer Influenced and Corrupt Organizations Act (RICO)
                  Provisions of the Organized Crime Control Act of 1970
                                  Against All Defendants

          228.   Plaintiff incorporates by reference all preceding paragraphs as if fully set forth

herein.

          229.   Section 1962(d) of RICO provides that it “shall be unlawful for any person to

conspire to violate any of the provisions of subsection (a), (b), or (c) of this section.”

          230.   As set forth above, Defendants violated § 1962(d) by agreeing and conspiring to

violate 18 U.S.C. § 1962(c). The object of this conspiracy has been and is to conduct or participate

in, directly or indirectly, the conduct of the affairs of the Adidas Bribery Enterprise described

previously through a pattern of racketeering activity.

          231.   As demonstrated in detail above, beginning as early as 2014, Defendants, co-

conspirators, and Enterprise participants agreed to join the conspiracy, agreed to commit and did

commit the acts described herein, and knew that these acts were part of a pattern of racketeering

activity.

          232.   As demonstrated in detail above, the Defendants agreed to conduct and participate

in the conduct of the affairs of the Adidas Bribery Enterprise, directly and indirectly, through a

pattern of racketeering activity, as that term is defined in 18 U.S.C. § 1961, said racketeering

activity consisting of multiple acts of sports bribery under 18 U.S.C. § 224, multiple acts of wire

fraud under 18 U.S.C. § 1343, and multiple acts of money laundering under 18 U.S.C. §§ 1956

and 1957.



                                                  77
      3:18-cv-03118-JFA         Date Filed 11/19/18     Entry Number 1        Page 80 of 85




          233.   Defendants and their co-conspirators have engaged in numerous overt and predicate

fraudulent racketeering acts in furtherance of the conspiracy, including multiple instances of

falsifying financial documents, laundering money, planning and communicating about the

conspiracy through interstate wire communications, and conspiring to influence the composition

of Division I men’s basketball teams and outcomes of games through bribery.

          234.   The nature of the above-described acts in furtherance of the conspiracy gives rise

to an inference that Defendants, co-conspirators and Enterprise participants not only agreed to the

objective of an 18 U.S.C. § 1962(d) violation of RICO by conspiring to violate 18 U.S.C. §

1962(c), but they were also aware that their ongoing fraudulent acts have been and are part of an

overall pattern of racketeering activity and were aware of the essential nature and scope of the

Adidas Bribery Enterprise and intended to participate in it.

          235.   As a direct and proximate result of Defendants’ overt acts and predicate acts in

furtherance of violating 18 U.S.C. § 1962(d) by conspiring to violate 18 U.S.C. § 1962(d), Plaintiff

Bowen has been injured in his business and property as set forth more fully above in Count I.


                                            COUNT III

Violation of § 1962(a) of the Racketeer Influenced and Corrupt Organizations Act (RICO)
                  Provisions of the Organized Crime Control Act of 1970
                                 Against Defendant Adidas

          236.   Plaintiff incorporates by reference all preceding paragraphs as if fully set forth

herein.

          237.   This Count is against Defendant Adidas America, Inc.

          238.   The Adidas Bribery Enterprise is an enterprise engaged in the pattern of

racketeering activity described above and whose activities affect interstate commerce.




                                                 78
      3:18-cv-03118-JFA         Date Filed 11/19/18      Entry Number 1         Page 81 of 85




       239.    Upon information and belief, Adidas used and invested income that was received

from the pattern of racketeering activity engaged in by the Adidas Bribery Enterprise.

       240.    Specifically, and in the words of one of Adidas’s sneaker industry competitors,

“[A]didas achieved valuable marketing advantages as the players subject to its bribes wore

[A]didas’s products, impliedly suggesting that such products have superior style or performance

characteristics. [A]didas thereby unfairly and illegally boosted its goodwill, image, and reputation

and affected consumer preferences—both in the athletic performance and athletic fashion footwear

markets and in the overall footwear market where both companies [Adidas and Skechers]

compete.” Skechers USA, Inc. v. Adidas America, Inc., No. 2:18-cv-03882 (C.D. Cal. May 9,

2018) (ECF No. 1 ¶ 4).

       241.    Upon information and belief, as a result of affecting consumer preferences through

its unlawful bribery and market boosting efforts, Adidas generated additional income from sales

of apparel and footwear that it would not have received had it not engaged in the criminal acts of

racketeering described herein—income that the Adidas Bribery Enterprise participants then

converted to cash through their sham invoicing scheme and illegally redeployed to the next round

of prospective student-athletes at Adidas-sponsored universities.

       242.    The amount of racketeering income that Adidas redeployed into the Enterprise is

reflected in the off-the-books annual budget that it maintained for bribe payments and associated

payoffs to facilitators and is believed to be in excess of millions of dollars annually.

       243.    Plaintiff is informed and believes that illegal income generated through

Defendants’ racketeering activity in the years prior to his recruitment to the University of

Louisville sustained the Adidas Bribery Enterprise in future recruiting seasons and, specifically,

was used to fund the bribe payments directed towards his recruitment.



                                                  79
      3:18-cv-03118-JFA         Date Filed 11/19/18       Entry Number 1         Page 82 of 85




        244.    As a direct and proximate result of Adidas’s racketeering activities and violation of

18 U.S.C. § 1962(a), Adidas directly and proximately caused Plaintiff’s loss of NCAA eligibility,

thereby resulting in foreseeable economic injury to Plaintiff, including but not limited to the

following: (1) loss of eligibility to play Division I basketball at the University of Louisville; (2)

suspension from the University of Louisville men’s basketball team following the public

disclosure of Defendants’ criminal fraud; (3) forced removal from the University of Louisville

men’s basketball team after it announced publicly via Twitter that “Brian Bowen will not play at

the University of Louisville;” (4) concomitant financial and social costs arising from his removal

from the University of Louisville’s men’s basketball team; (5) lost property interest in his Athletics

Financial Aid Agreement for Student-Athletes with the University of Louisville; (6) costs incurred

with applying for and trying out for other Division I men’s basketball teams mid-season in hopes

of continuing as a student-athlete at another NCAA institution, including relocation costs to South

Carolina; (7) loss of eligibility to play Division I basketball at any NCAA member institution; (8)

lost opportunity to enjoy the benefits and experience as a student-athlete at any NCAA member

institution and associated impact on lifetime earnings; (9) loss of ability to develop basketball skills

at the highest level of amateur competition as a Division I athlete; (10) lost opportunity to enter

the NBA draft as a first or second round draft pick after only one or two years of experience playing

Division I basketball and associated impact on his lifetime career earnings; (11) costs incurred

with obtaining alternative employment as a professional basketball player in Sydney, Australia,

including relocation costs; (12) attorney’s fees and costs incurred by Plaintiff in connection with

the federal government’s investigation of Defendants’ criminal conduct; and (13) attorney’s fees

and costs incurred in bringing this action.




                                                  80
      3:18-cv-03118-JFA         Date Filed 11/19/18       Entry Number 1        Page 83 of 85




                                        COUNT IV
Violation of § 1962(d) of the Racketeer Influenced and Corrupt Organizations Act (RICO)
                  Provisions of the Organized Crime Control Act of 1970
                                 Against Defendant Adidas

          245.   Plaintiff incorporates by reference all preceding paragraphs as if fully set forth

herein.

          246.   Section 1962(d) of RICO provides that it “shall be unlawful for any person to

conspire to violate any of the provisions of subsection (a), (b), or (c) of this section.”

          247.   As set forth above, Defendant Adidas violated § 1962(d) by agreeing and

conspiring to violate 18 U.S.C. § 1962(a). The object of this conspiracy has been and is to use or

invest income derived from a pattern of racketeering activity in interstate commerce described

above.

          248.   As demonstrated in detail above, Defendant Adidas, along with its co-defendants,

co-conspirators, and Enterprise participants intentionally conspired and agreed to directly and

indirectly use or invest income that it derived from a pattern of racketeering activity in interstate

commerce.

          249.   Defendant Adidas and its co-conspirators engaged in numerous overt and predicate

fraudulent racketeering acts in furtherance of the conspiracy, including multiple instances of

falsifying financial documents, laundering money, planning and communicating about the

conspiracy through interstate wire communications, and conspiring to influence men’s basketball

games through bribery.

          250.   The nature of the above-described acts in furtherance of the conspiracy gives rise

to an inference that Defendant Adidas, its co-defendants, co-conspirators and Enterprise

participants not only agreed to the objective of an 18 U.S.C. § 1962(d) violation of RICO by

conspiring to violate 18 U.S.C. § 1962(a), but they were also aware that their ongoing fraudulent

                                                  81
      3:18-cv-03118-JFA         Date Filed 11/19/18      Entry Number 1         Page 84 of 85




acts have been and are part of an overall pattern of racketeering activity and were aware of the

essential nature and scope of the Adidas Bribery Enterprise and intended to participate in it.

       251.    As a direct and proximate result of Defendant Adidas’s overt acts and predicate acts

in furtherance of violating 18 U.S.C. § 1962(d) by conspiring to violate 18 U.S.C. § 1962(a),

Plaintiff Bowen has been injured in his business and property as set forth more fully above in

Count III.


                                     RELIEF REQUESTED

       WHEREFORE, the Plaintiff respectfully prays that this Court grants the following relief:

       1.      Entering judgment in favor of the Plaintiff on all Counts in a final order against

               each of the Defendants;

       2.      Enjoining Defendant Adidas and its employees, officers, directors, agents,

               successors, assignees, merged or acquired predecessors, parent or controlling

               entities, subsidiaries, and all other persons acting in concert or participation with it

               from engaging in sponsorship of NCAA Division I men’s basketball programs;

       3.      Awarding Plaintiff actual damages, treble damages, injunctive and equitable relief,

               forfeiture as deemed proper by the Court, and attorney’s fees and all costs and

               expenses of suit pursuant to Plaintiff’s racketeering claims; and

       4.      Awarding Plaintiff such other and further relief as may be just and proper under the

               circumstances.




                                                 82
      3:18-cv-03118-JFA        Date Filed 11/19/18         Entry Number 1       Page 85 of 85




                                 DEMAND FOR JURY TRIAL

       Plaintiff, by counsel and pursuant to Rule 38(b) of the Federal Rules of Civil Procedure,
hereby demands a trial by jury in this action.



Dated: November 19, 2018                         Respectfully submitted,


                                                 MCLEOD LAW GROUP, LLC

                                                 /s/ W. Mullins McLeod, Jr.
                                                 W. Mullins McLeod, Jr. (Fed ID No.: 7142)
                                                 Colin V. Ram (Fed ID Application Forthcoming)
                                                 H. Cooper Wilson, III (Fed ID No.: 10107)
                                                 P.O. Box 21624
                                                 Charleston, South Carolina 29413
                                                 Tel: (843) 277-6655
                                                 Fax: (843) 277-6660

                                                 Attorneys for the Plaintiff Brian Bowen II




                                                   83
